 

Exhibit 10.2

 

REVOLVING LOAN AGREEMENT

 

The Borrower referred to below has applied for, and CIBC Bank USA (the “Bank”)
has approved the establishment of, the Loan Account into which the Borrower (or
any other entity that becomes a party hereto pursuant to Section 22 hereof as a
Borrower Party) may, pursuant to this Revolving Loan Agreement dated as of June
22, 2018 (this “Agreement”), from time to time request Loans up to the Maximum
Credit. Interest on such Loans is computed, and the Borrower Parties shall make
principal payments, as set forth below.

 

The parties hereto covenant and agree as follows:

 

Name of the Borrower: Runway Growth Credit Fund Inc., a Maryland corporation
(the “Borrower”), and any entity that becomes a party hereto pursuant to Section
22 hereof as a Qualified Borrower (together with the Borrower, each a “Borrower
Party” and collectively, the “Borrower Parties”).     Address for Borrower: 205
N. Michigan Avenue, Suite 4200   Chicago, IL 60601     Type of Loan Account:
Revolving, which means as principal is repaid, the Borrower Parties may reborrow
subject to the terms and conditions of this Agreement.     Amount of Maximum
Credit: As calculated from time to time, the lesser of (x) $17,500,000 and (y)
the Borrowing Base Amount (the “Maximum Credit”).  The Borrowing Base Amount
shall be set forth in each Borrowing Base Certificate delivered by the Borrower
to the Bank.     Interest Rate: Subject to Section 2(b), the Loans issued to a
Borrower Party pursuant to this Agreement shall bear interest at (x) the Prime
Rate from time to time in effect minus 50 basis points (0.50%) with respect to a
Prime Rate Loan or (y) the LIBOR Rate applicable to each Interest Period for
such Loan from time to time in effect plus two hundred fifty basis points
(2.50%) with respect to a LIBOR Loan.     Purpose: Each Loan made by the Bank
under this Agreement shall be used to fund an investment by, or pay operating
expenses of, or otherwise be utilized by, the Borrower Parties in accordance
with and, in each case, only to the extent such Loan would be permitted
indebtedness under the Operative Documents, all Subscription Agreements and all
Side Letters.

 

Payments shall be due at the Bank’s principal office in Chicago, Illinois, paid
to the order of the Bank, and made by debit to the Controlled Bank Account or in
such other manner as the Bank and the Borrower Parties shall otherwise agree.

 

 

 

  

1.            Using the Loan Account.

 

(a)          All loans and advances from the Loan Account are referred to in
this Agreement as “Loans”. Loan requests must be in writing (including by
facsimile) or by telephone (confirmed by facsimile) and shall be received by the
Bank no later than 11:00 a.m. (Chicago time) on the day the requested Loan is to
be funded and such request shall (i) specify whether such Loan shall be a Prime
Rate Loan or a LIBOR Loan and, with respect to a LIBOR Loan, the Interest Period
for such LIBOR Loan, and (ii) be accompanied by a signed and completed Borrowing
Base Certificate. Subject to the satisfaction of the conditions precedent set
forth in Section 21, the Bank shall, prior to the Maturity Date, make Loans when
requested by the Borrower Parties pursuant to this clause (a). In no event shall
(x) the Borrower Parties be permitted to apply the proceeds of any Loan to repay
outstanding principal indebtedness in connection with any other Loan or (y) the
unpaid principal balance of all Loans exceeds the Maximum Credit.

 

(b)          Loan proceeds shall be credited to the Controlled Bank Account
unless the Bank is directed otherwise by special written directions from such
Borrower Party. No Loan shall be funded or held by Bank with Plan Assets if it
would cause any Borrower Party to incur any prohibited transaction excise tax
liability under Section 4975 of the Internal Revenue Code or civil penalties
under Section 502 of ERISA.

 

(c)          All Loans shall be made against and evidenced by a secured
promissory note executed by (i) the Borrower and payable to the order of the
Bank in the principal amount of $17,500,000, such note to be in the form of
Exhibit A attached hereto (the “Borrower Note”), and (ii) each Qualified
Borrower payable to the order of the Bank in the principal amount of
$17,500,000, such note to be in the form of Exhibit A-1 attached hereto (a “QB
Note”, and together with the Borrower Note, the “Notes” and each, a “Note”). The
Bank agrees that notwithstanding the fact that each Note is in the principal
amount of $17,500,000, such Note shall evidence only the actual unpaid principal
balance of Loans made pursuant to this Agreement. All Loans made against the
applicable Note and the status of all amounts evidenced by the applicable Note
shall be recorded by the Bank on its books and records and the unpaid principal
balance and status and rates so recorded by the Bank shall be prima facie
evidence in any court or other proceeding brought to enforce the applicable Note
of the principal amount remaining unpaid thereon, the status of the Loans
evidenced thereby and the interest rates applicable thereto, absent manifest
error; provided that the failure of the Bank to record any of the foregoing
shall not limit or otherwise affect the obligation of the Borrower Parties to
repay the unpaid principal amount of each Note together with accrued interest
thereon. The Borrower Parties agree that in any action or proceeding instituted
to collect or enforce collection of any Note, the amount shown as owing the Bank
on the records of the Bank shall be prima facie evidence of the unpaid balance
of principal and interest on such Note, absent manifest error.

 

 2 

 

  

2.           Interest.

 

(a)          Interest Rates; Computations. The Borrower Parties shall pay the
Bank interest on the unpaid principal balance of Loans in accordance with the
terms of this Agreement. Accrued interest is due and payable (i) monthly, in
arrears, on the last day of each month, (ii) upon the prepayment of the entire
principal balance of the Loans, and (iii) on the Maturity Date (each, an
“Interest Payment Date”). Except as otherwise set forth herein, all interest and
fees shall be calculated on the basis of a year consisting of (a) 360 days for
interest calculated at the LIBOR Rate, and (b) 365/366 days for interest
calculated at the Prime Rate, and such interest and fees shall be paid for the
actual number of days elapsed (including the first day but excluding the last
day). The daily Loan balance shall be computed by taking the principal balance
of Loans at the beginning of each day, adding any Loans posted to the Loan
Account that day, and subtracting any principal payments posted to the Loan
Account as of that day. Interest begins to accrue on the date a Loan is posted
to the Loan Account.

 

(b)          Default Rate. The principal balance of any Loan that remains unpaid
after the earliest of (i) the occurrence and continuation of an Event of
Default, (ii) the repayment date set forth in Section 4(a)(i), or (iii) the
Maturity Date, shall, in any such instance, bear interest until paid in full at
(x) with respect to each Prime Rate Loan, the Prime Rate in effect from time to
time minus 50 basis points (0.50%) plus two percent (2%), and (y) with respect
to each LIBOR Loan, a per annum rate of interest equal to the LIBOR Rate plus
two hundred fifty basis points (2.50%) plus two percent (2%), it being agreed
that Bank shall provide notice of such increased interest rate and such
increased interest rate shall apply to all outstanding Loans of the Borrower.
The interest rate payable under this Agreement shall be subject, however, to the
limitation that such interest rate shall never exceed the highest rate which the
Borrower may contract to pay under applicable law.

 

(c)          Interest Payment Dates. Interest on the Loans shall be payable in
immediately available funds on each Interest Payment Date in accordance with
this Section 2.

 

(d)          Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for
each Interest Period shall be determined by Bank, and notice thereof shall be
given by Bank promptly to the Borrower. Each determination of the applicable
LIBOR Rate by Bank shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. Bank shall, upon written request of the
Borrower, deliver to the Borrower a statement showing the computations used by
Bank in determining any applicable LIBOR Rate hereunder.

 

(e)          Increased Costs; Special Provisions for LIBOR Loans.

 

(1)         Increased Costs. (i) If, after the Closing Date, the adoption of, or
any change in, any applicable law, rule, regulation or treaty, or any change in
the interpretation or administration of any applicable law, rule or regulation
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority, or compliance by Bank with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency including (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III: (A) shall impose, modify or deem applicable any
reserve (including any reserve imposed by the Board of Governors of the Federal
Reserve System (or any successor thereto)), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by Bank; (B) shall subject Bank to any Taxes (other than Excluded Taxes
or Indemnified Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or (C) shall impose on Bank any other condition
(other than Taxes) affecting its LIBOR Loans, its Note or its obligation to make
LIBOR Loans; and the result of anything described in clauses (A), (B) or (C)
above is to increase the cost to (or to impose a cost on) Bank (or any LIBOR
Office) of making or maintaining any LIBOR Loan, or to reduce the amount of any
sum received or receivable by Bank (or any LIBOR Office) under this Agreement or
under its Note with respect thereto, then within twenty (20) Business Days after
demand by Bank (which demand shall be accompanied by a statement setting forth
the basis for such demand and a calculation of the amount thereof in reasonable
detail), Borrower shall pay to Bank such additional amount as will compensate
Bank or such controlling Person for such reduction so long as such amounts have
accrued on or after the day which is 180 days prior to the date on which Bank
first made demand therefor.

 

 3 

 

  

(ii) If Bank shall reasonably determine that any change in, or the adoption or
phase-in of, any applicable law, rule or regulation regarding capital adequacy,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by Bank or any
Person controlling Bank with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency including (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, has or would have the effect of reducing the rate of return on Bank’s or
such controlling Person’s capital as a consequence of Bank’s obligations
hereunder to a level below that which Bank or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration Bank’s or such controlling Person’s policies with respect to
capital adequacy) by an amount deemed by Bank or such controlling Person to be
material, then from time to time, within twenty (20) Business Days after demand
by Bank (which demand shall be accompanied by a statement setting forth the
basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to Bank), Borrower shall pay to Bank
such additional amount as will compensate Bank or such controlling Person for
such reduction so long as such amounts have accrued on or after the day which is
180 days prior to the date on which Bank first made demand therefor.

 

 4 

 

  

(2)         Basis for Determining Interest Rate Inadequate or Unfair. If Bank
reasonably determines (which determination shall be binding and conclusive on
Borrower) (i) that by reason of circumstances affecting the interbank LIBOR
market adequate and reasonable means do not exist for ascertaining the
applicable LIBOR Rate; or (ii) that the LIBOR Rate as determined by Bank will
not adequately and fairly reflect the cost to Bank of maintaining or funding
LIBOR Loans for such Interest Period (taking into account any amount to which
Bank may be entitled under Section 2(e)(1)) or that the making or funding of
LIBOR Loans has become impracticable as a result of an event occurring after the
date of this Agreement which in the opinion of Bank materially affects such
Loans, then Bank shall promptly notify the Borrower and, so long as such
circumstances shall continue, on the last day of the current Interest Period for
each LIBOR Loan, such Loan shall, unless then repaid in full, automatically
convert to a Prime Rate Loan.

 

(3)         Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or
the adoption of any new, law or regulation, or any change in the interpretation
of any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof including (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, should make it (or in the good faith judgment
of Bank cause a substantial question as to whether it is) unlawful for Bank to
make, maintain or fund LIBOR Loans, then Bank shall promptly notify each of the
other parties hereto and, so long as such circumstances shall continue, on the
last day of the current Interest Period for each LIBOR Loan (or, in any event,
on such earlier date as may be required by the relevant law, regulation or
interpretation), such LIBOR Loan shall, unless then repaid in full,
automatically convert to a Prime Rate Loan.

 

(4)         Funding Losses. The Borrower hereby agrees that within fifteen (15)
days of demand by Bank (which demand shall be accompanied by a statement setting
forth the basis for the amount being claimed), the Borrower will indemnify Bank
against any net loss or expense which Bank may sustain or incur (including any
net loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by Bank to fund or maintain any LIBOR Loan), as
reasonably determined by Bank, as a result of (a) any payment, prepayment or
conversion of any LIBOR Loan on a date other than the last day of an Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, pursuant or otherwise and including any conversion pursuant to
Section 2(e)(3)) or (b) any failure of the Borrower to borrow, prepay, convert
or continue any Loan on a date specified therefor in a notice of borrowing,
prepayment, conversion or continuation pursuant to this Agreement.

 

(5)         Right of Bank to Fund through Other Offices. Bank may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or affiliate of Bank to make such Loan; provided that in such event for the
purposes of this Agreement such Loan shall be deemed to have been made by Bank
and the obligation of the Borrower to repay such Loan shall nevertheless be to
Bank and shall be deemed held by Bank, to the extent of such Loan, for the
account of such branch or affiliate.

 

 5 

 

 

 

(6)         Discretion of Bank as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, Bank shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if Bank had actually funded and
maintained each LIBOR Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBOR Rate for such Interest Period.

 

(7)         Mitigation of Circumstances. Bank shall promptly notify the Borrower
of any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in Bank’s sole judgment,
otherwise disadvantageous to Bank) to mitigate or avoid, (i) any obligation by
the Borrower to pay any amount pursuant to Sections 2(e)(1) or (ii) the
occurrence of any circumstances described in Sections 2(e)(2) or 2(e)(3) (and,
if Bank has given notice of any such event described in clause (i) or (ii) above
and thereafter such event ceases to exist, Bank shall promptly so notify the
Borrower). Without limiting the foregoing, Bank will designate a different
funding office if such designation will avoid (or reduce the cost to the
Borrower of) any event described in clause (i) or (ii) above and such
designation will not, in Bank’s sole judgment, be otherwise materially
disadvantageous to Bank.

 

(8)         Conclusiveness of Statements; Survival of Provisions. Determinations
and statements of Bank pursuant to Sections 2(e)(1), 2(e)(2), 2(e)(3) or 2(e)(4)
shall be conclusive absent demonstrable error. Bank may use reasonable averaging
and attribution methods in determining compensation under Sections 2(e)(1) and
2(e)(2), and the provisions of such Sections shall survive repayment of the
Obligations, cancellation of any Note(s), and termination of this Agreement.

 

3.            Fees. The Borrower Parties shall pay to the Bank:

 

(a)           an upfront fee, payable in full in cash, on the date hereof in the
amount of $17,500; and

 

(b)          a draw fee equal to $3,000 for each Loan advance, which payment
shall be made concurrently with the funding of each such Loan advance (and which
may be paid with a Loan advance).

 

 6 

 

  

4.            Maturity Date; Payments.

 

(a)          Each Loan made to a Borrower Party shall be repaid in full by the
earliest of (i) (x) with respect to the first two Loans made hereunder, one
hundred and eighty (180) days following the funding date of each such Loan;
provided that each “Loan” as defined in and made pursuant to the Demand Loan
Agreement with a repayment term of one hundred eighty (180) days shall reduce
(on a one-to-one basis) the number of Loans subject to this clause (i)(x), and
(y) with respect to each subsequent Loan made hereunder, one hundred and twenty
(120) days following the funding date of each such Loan, (ii) June 21, 2019 (the
“Maturity Date”), and (iii) the date of demand by the Bank after the occurrence
of an Event of Default; provided that if any Event of Default has occurred
pursuant to clause (c), (d), (e) or (f) of the definition thereof, the Bank
shall be deemed to have automatically made such demand as of the date such Event
of Default first occurred. Upon the occurrence and during the continuance of an
Event of Default, the Bank may terminate or suspend its obligation to make
additional Loans under this Agreement, declare the Loans and all other
Obligations hereunder payable in full, or terminate or suspend the Loan Account;
provided that if any Event of Default has occurred pursuant to clause (c), (d),
(e) or (f) of the definition thereof, the Bank’s obligations to make additional
Loans under this Agreement shall terminate, the Loans and all other Obligations
hereunder shall immediately be due and payable in full, and the Loan Account
shall terminate, all without further action by the Bank.

 

(b)          In the event the aggregate unpaid principal amount of the Loans
exceeds the Maximum Credit, the Borrower Parties shall, without notice or demand
of any kind, (1) promptly (not to exceed two (2) Business Days) make such
repayments of the Loans to the extent the Borrower Parties have cash reasonably
available, (2) within fifteen (15) Business Days to the extent it is necessary
to issue a Capital Call Notice, issue a Capital Call Notice and make such
repayments of the Loans within such time period, or (3) promptly (not to exceed
two (2) Business Days) take such other actions as are reasonably satisfactory to
the Bank, as shall be necessary to eliminate such excess. If any Investor
requests in writing the approval of the Borrower to withdraw as an Investor in
the Borrower, transfer its interest in the Borrower, or reduce such Investor’s
Capital Commitment to the Borrower due to Capital Contributions of such Investor
being directed to an alternative investment vehicle, parallel fund or comparable
structure, then (i) such Investor shall be excluded from the calculation of the
Maximum Credit, (ii) the Borrower shall calculate the excess, if any, of the
amount by which the Obligations will exceed the Maximum Credit after such
withdrawal, transfer or reduction, and (iii) the Borrower Parties shall pay such
excess to the Bank prior to or simultaneously with the effectiveness of such
withdrawal, transfer or reduction. The Borrower Parties may from time to time
prepay the Loans, in whole or in part, without any prepayment penalty
whatsoever, provided that any prepayment of the entire principal balance of any
Loan advance shall include accrued interest on such advance to the date of such
prepayment.

 

(c)          Payments received by the Bank shall be applied first to unpaid
fees, costs and expenses, second to accrued interest and third to the principal
balance of outstanding Loans. If any payment from the Borrower Parties under
this Agreement becomes due on a Saturday, Sunday, or a day which is a legal
holiday for banks in the State of Illinois, such payment shall be made on the
immediately following Business Day (unless, in the case of a LIBOR Loan, such
immediately following Business Day is the first Business Day of a calendar
month, in which case such due date shall be the immediately preceding Business
Day) and any such extension shall be included in computing interest under this
Agreement.

 

 7 

 

  

(d)          Taxes.

 

(1)         Any and all payments by the Borrower Parties to or for the account
of the Bank under any Loan Document shall be made free and clear of and without
deduction or withholding for any Taxes, except as required by applicable law. If
the Borrower Parties shall be required by any laws (as determined in the good
faith discretion of the Borrower Parties) to deduct or withhold Taxes from or in
respect of any sum payable under any Loan Document to the Bank: (i) in the case
of Indemnified Taxes, the sum payable shall be increased as necessary so that
after making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 4(d)), the
Bank receives an amount equal to the sum the Bank would have received had no
such deductions or withholdings been made; (ii) the Borrower Parties shall make
such deductions or withholdings; and (iii) the Borrower Parties shall pay the
full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable laws.

 

(2)         The Borrower Parties shall timely pay to the relevant governmental
authority in accordance with applicable law any Other Taxes.

 

(3)         The Borrower Parties shall indemnify the Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 4(d)) payable or paid by the Bank or required to be withheld
or deducted from a payment to the Bank and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant governmental authority.
A certificate as to the amount of such payment or liability prepared in good
faith by the Bank, accompanied by a written statement setting forth in
reasonable detail the basis and calculation of such amounts, delivered to the
Borrower Parties by the Bank shall be conclusive absent manifest error.

 

(4)         As soon as practicable after any payment of Taxes by the Borrower
Parties to a governmental authority pursuant to this Section 4(d), the Borrower
Parties shall deliver to the Bank the original or a certified copy of a receipt
issued by such governmental authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Bank.

 

(5)         If the Bank determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes (including any Tax credit in
lieu of refund) as to which it has received payment of additional amounts
pursuant to this Section 4(d), it shall pay to the Borrower Parties an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 4(d) with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of the Bank and without interest
(other than interest paid by the relevant taxation authority or other authority
with respect to such refund). The Borrower Parties, upon the request of the
Bank, shall repay to the Bank the amount paid over pursuant to this clause (5)
(plus any penalties, interest or other charges imposed by the relevant
governmental authority) in the event that the Bank is required to repay such
refund to such governmental authority. Notwithstanding anything to the contrary
in this clause (5), in no event will the Bank be required to pay any amount to
the Borrower Parties pursuant to this clause (5) the payment of which would
place the Bank in a less favorable net after-Tax position than the Bank would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require the Bank to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrower Parties or any other Person.

 

 8 

 

  

5.            Costs, Fees and Expenses. The Borrower Parties shall pay or
reimburse the Bank for all reasonable out-of-pocket costs, fees and expenses
incurred by the Bank (other than Taxes) in connection with (a) the negotiation,
preparation and consummation of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), (b) any workout, restructuring or negotiations in respect
thereof, including reasonable consultants’ fees, (c) UCC search fees, filing
fees and other costs and expenses in connection with the execution and delivery
of this Agreement and the other Loan Documents, and (d) all inspections or
audits by the Bank (or agents thereof); provided, however, that all such
inspections or audits shall be at reasonable times during normal business hours
and, so long as no Event of Default exists, requested upon reasonable advance
notice to the Borrower Parties; provided further, that so long as no Event of
Default exists, the Borrower Parties shall not be required to reimburse the Bank
for inspections or audits more frequently than once each fiscal year. That
portion of the Obligations hereunder consisting of reasonable out-of-pocket
costs and expenses or advances to be reimbursed by the Borrower Parties to the
Bank pursuant to this Agreement or the other Loan Documents which are not paid
on or prior to the date hereof shall be payable by the Borrower Parties to the
Bank on the same terms applicable to the principal amount of the Loans. In
addition, if during the existence of an Event of Default, the Bank: (i) employs
counsel for advice or other representation (x) with respect to this Agreement or
the other Loan Documents, (y) to represent the Bank in any litigation, contest,
dispute, suit or proceeding or to commence, defend, or intervene or to take any
other action in or with respect to any litigation, contest, dispute, suit, or
proceeding (whether instituted by the Bank, the Borrower Parties or any other
Person) in any way or respect relating to this Agreement, the other Loan
Documents or the Borrower Parties’ business or affairs, or (z) to enforce any
rights of the Bank against the Borrower Parties or any other Person that may be
obligated to the Bank by virtue of this Agreement or the other Loan Documents;
and/or (ii) attempts to or enforces any of the Bank’s rights or remedies under
this Agreement or any other Loan Document, the reasonable out-of-pocket costs
and expenses incurred by the Bank in any manner or way with respect to the
foregoing, shall be part of the Obligations hereunder, payable by the Borrower
Parties on demand.

 

6.            Financial Statements. The Borrower agrees to furnish financial
information, in addition to what is required below in this Section 6, to the
Bank upon the reasonable written request of the Bank from time to time. Such
information shall be furnished as soon as reasonably practicable, but in any
event within thirty (30) days after request by the Bank. Notwithstanding the
foregoing, without any such request by the Bank, the Borrower shall furnish to
the Bank:

 

(a)          a Borrowing Base Certificate, properly completed and duly certified
by the Borrower, (i) concurrently with any request for a Loan hereunder, (ii)
concurrently with any change to the uncalled Capital Commitments, including with
respect to any Permitted Cancellation but excluding with respect to any
Permitted Transfer, and (iii) within forty-five (45) days following the end of
each fiscal quarter;

 

 9 

 

  

(b)          as soon as available, and in any event within forty-five (45) days
after the close of the first three fiscal quarters of each year (i.e., March 31,
June 30, and September 30 of each year), a copy of the consolidated balance
sheet of the Borrower and its subsidiaries as of the last day of such fiscal
quarter and the consolidated statements of income of the Borrower and its
subsidiaries for the fiscal quarter and for the fiscal year-to-date period then
ended, each in reasonable detail, prepared by the Borrower in accordance with
GAAP and certified by its chief financial officer or such other officer
reasonably acceptable to the Bank; provided that the requirements set forth in
this clause (b) may be fulfilled by providing to the Bank within the time period
set forth above the report filed by the Borrower with the SEC on Form 10-Q for
the applicable quarterly period;

 

(c)          as soon as available, and in any event within ninety (90) days
after the close of each fiscal year of the Borrower, a copy of the consolidated
and consolidating balance sheet of the Borrower and its subsidiaries as of the
close of such period and the consolidated statements of income, retained
earnings and cash flows of the Borrower and its subsidiaries for such period,
and accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied by an unqualified
opinion thereon from RSM US LLP or another firm of independent public
accountants of recognized regional standing, selected by the Borrower and
reasonably satisfactory to the Bank, to the effect that the financial statements
have been prepared in accordance with GAAP and present fairly in all material
respects in accordance with GAAP the consolidated financial condition of the
Borrower and its subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended;
provided that the requirements set forth in this clause (c) may be fulfilled by
providing to the Bank within the time period set forth above the report filed by
the Borrower with the SEC on Form 10-K for the applicable fiscal year; and

 

(d)          concurrent with delivery of the financial statements referred to in
clause (b) and (c) above, (i) a copy of the schedule of investments included in
the report filed by the Borrower with the SEC on Form 10-Q or Form 10-K for the
applicable period then most recently ended and (ii) a certificate, addressed to
the Bank, signed by a responsible officer of the Borrower that the underlying
assets of the Borrower do not constitute Plan Assets.

 

7.            Representations and Warranties. In consideration of establishing
and maintaining the Loan Account, each Borrower Party hereby represents and
warrants, as applicable, to the Bank (on the date of this Agreement and the date
of each Loan made hereunder) that:

 

(a)          Borrower Party Organization. Such Person is a limited partnership,
limited liability company or registered corporate entity, as applicable, duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, registration or incorporation with requisite
limited partnership, limited liability company, or corporate power to carry on
and conduct its business as presently conducted. Such Person is duly licensed or
qualified in all foreign jurisdictions wherein the nature of its activities
require such qualification or licensing, except for such jurisdictions where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.

 

 10 

 

  

(b)          Authorization. The execution, delivery, and performance by such
Person of this Agreement, the other Loan Documents and all documents executed in
connection therewith are within its powers, have been duly authorized by all
necessary action, and do not contravene such Person’s certificate of limited
partnership, certificate of formation or other corporate registration document,
as applicable, the Operative Documents, the Subscription Agreements, the Side
Letters, the Advisory Agreement, the Administration Agreement, or other
organizational document, or in any material respect, any law or contractual
restriction binding on or affecting such Person.

 

(c)          Validity and Binding Nature. This Agreement is and the other Loan
Documents and all documents executed in connection therewith when executed and
delivered by such Person will be, such Person’s legal, valid, and binding
obligation enforceable against such Person in accordance with its terms except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

 

(d)          Consent; Absence of Breach. The execution, delivery and performance
of this Agreement, the other Loan Documents and any other documents or
instruments to be executed and delivered by such Person in connection with the
Loans, and the borrowings by the Borrower Parties hereunder, do not and will not
(i) require any consent, approval, authorization of, or filings with, notice to
or other act by or in respect of, any governmental authority or any other Person
(other than any consent or approval which has been obtained and is in full force
and effect or the filing of UCC financing statements or other similar collateral
filings and registrations); (ii) conflict with (x) any provision of law or any
applicable regulation, order, writ, injunction or decree of any court or
governmental authority, which could reasonably be expected to cause a Material
Adverse Effect, or (y) any agreement, indenture, instrument, or other document,
or any judgment, order or decree, which is binding upon such Person or any of
its properties or assets, which could reasonably be expected to cause a Material
Adverse Effect; or (iii) require, or result in, the creation or imposition of
any Lien on any asset of such Person, other than Liens in favor of the Bank
created pursuant to this Agreement or any other Loan Document.

 

(e)          Ownership of Properties; Liens. The Borrower is the sole owner of
the Collateral, free and clear of all Liens other than Permitted Liens.

 

(f)          Equity Ownership. As of the Closing Date, there are no pre-emptive
or other outstanding rights, options, warrants, conversion rights or other
similar agreements or understandings for the purchase or acquisition of any
Capital Securities of the Borrower, except as provided in the Operative
Documents or the Subscription Agreements.

 

 11 

 



 

(g)          Financial Statements. All financial statements concerning the
Borrower that have been or will hereafter be furnished to Bank pursuant to this
Agreement have been or will be prepared in accordance with GAAP consistently
applied and do or will present fairly in all material respects the financial
condition of the entities covered thereby as at the dates thereof and the
results of their operations for the periods then ended, subject to, in the case
of unaudited financial statements, the absence of footnotes and normal year-end
adjustments. Since the date of the most recent financial statements submitted by
the Borrower to the Bank, there has been no change in the financial condition or
in the assets or liabilities of the Borrower having a Material Adverse Effect on
the Borrower.

 

(h)          Litigation. There is no pending or threatened in writing action or
proceeding affecting such Person before any court, governmental agency or
arbitrator, which has a reasonable likelihood of adverse determination and if
adversely determined would reasonably be expected to have a Material Adverse
Effect.

 

(i)          Event of Default. No Event of Default exists or would result from
the incurrence by the Borrower Party of any of the Obligations hereunder or
under any of the other Loan Document, and no Borrower Party is in default (after
the expiration of any grace or cure periods) under any other contract or
agreement to which it is a party, the effect of which would have a Material
Adverse Effect upon the Borrower.

 

(j)          Solvency, etc. As of the Closing Date, and immediately prior to and
immediately after giving effect to the issuance of each Loan hereunder and the
use of the proceeds thereof, (a) the fair value of such Person’s assets is
greater than the amount of its liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and liabilities evaluated
as required under Section 548 of the United States Bankruptcy Code, (b) the
present fair saleable value of such Person’s assets is not less than the amount
that will be required to pay the probable liability on their debts as they
become absolute and matured, (c) such Person is able to realize upon its assets
and pay its debts and other liabilities (including disputed, contingent and
unliquidated liabilities) as they mature in the normal course of business, (d)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond its ability to pay as such debts and liabilities mature,
and (e) no Borrower Party is engaged in business or a transaction, and is not
about to engage in business or a transaction, for which its property would
constitute unreasonably small capital.

 

(k)          ERISA Obligations. Each Borrower Party meets an exception to
holding Plan Assets under the Plan Asset Regulations. Assuming no portion of any
Loan is funded or held with Plan Assets, unless the Bank relied on an available
prohibited transaction exemption, the execution, delivery and performance of
this Agreement and the other Loan Documents and the enforcement of the Loans and
the Obligations pursuant to the terms of the Loan Documents, and the borrowing
and repayment of amounts under this Agreement, do not and will not constitute a
non-exempt prohibited transaction under Section 406(a) of ERISA or Section
4975(c)(1)(A)-(D) of the Internal Revenue Code. No Borrower Party has
established, maintains, contributes to, has any obligation to contribute to, or
has any direct liability to any Plan, and except as would not reasonably be
expected to result in material liability to any Borrower Party, no ERISA
Affiliate of any Borrower Party has established, maintains or is obligated to
contribute to any Plan.

 

 12 

 

  

(l)          Security Interest. The Collateral Documents create a valid security
interest in favor of the Bank in the Collateral and, when properly perfected by
filing in the appropriate jurisdictions, or by control of such Collateral by the
Bank, shall constitute a valid, perfected, first-priority security interest in
such Collateral subject only to Permitted Liens.

 

(m)          Lending Relationship. The relationship hereby created between each
Borrower Party and the Bank is and has been conducted on an open and arm’s
length basis in which no fiduciary relationship exists, and no Borrower Party
has relied or is relying on any such fiduciary relationship in executing this
Agreement and in consummating the Loans.

 

(n)          Business Loan. The Loans, including interest rate, fees and charges
as contemplated hereby, (a) are an exempted transaction under the Truth In
Lending Act, 12 U.S.C. 1601 et seq., as amended from time to time, and (b) do
not, and when disbursed shall not, violate the provisions of the New York usury
laws, any consumer credit laws or the usury laws of any state which may have
jurisdiction over this transaction, the Borrower Parties or any property
securing the Loans.

 

(o)          Taxes. Each Borrower Party has timely filed all material Tax
returns and reports required by law to have been filed by it and has paid all
Taxes due and payable by such Borrower Party, except any such Taxes which are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.

 

(p)          Tax Status.      The Borrower is organized and operated in
accordance with the requirements for qualification as a RIC.

 

(q)          Compliance with Regulation U. Such Person is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System), and no proceeds of the Loans will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

 

 13 

 



 

(r)          Subscription Agreement; Side Letter; and Operative Documents. Each
Subscription Agreement has been accepted by the Borrower in the amount shown in
the Subscription Agreement. The Borrower may require the Investor to fund its
entire Capital Commitment as provided in the applicable Subscription Agreement
and the Operative Documents by providing Capital Call Notices to the Investor
without any limitations, restrictions or requirements; the Capital Commitments
set forth in the Subscription Agreements are irrevocable; the Borrower has not
been informed that any Investor will not honor its Capital Commitment under the
applicable Subscription Agreement and the Operative Documents; and nothing
contained in any Subscription Agreement, Side Letter, Operative Document, the
Advisory Agreement, the Administration Agreement, or any other instrument,
certificate, agreement or document restricts or in any way limits the ability of
the Borrower to require any Investor (upon receipt of a Capital Call Notice) to
fund all or any portion of its unfunded Capital Commitments for the purpose of
repaying in full the Obligations. There are no understandings or agreements
between the Borrower and any Investor with respect to the Capital Commitments or
the administration, management or operation of the Borrower’s business other
than the understandings and agreements set forth in the Operative Documents, the
Subscription Agreements, the Advisory Agreement, the Administration Agreement,
and the Side Letters. No Investor has defaulted under any Operative Agreement or
its Subscription Agreement.

 

(s)          Litigation Involving the Investors. No Investor is a party to any
litigation, arbitration or other case or proceeding involving the Borrower.

 

(t)          Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information (other than projections, forward looking statements
and general economic information) heretofore or contemporaneously herewith
furnished in writing by such Person to the Bank for purposes of, or in
connection with, this Agreement and the transactions contemplated hereby is, and
all written information hereafter furnished by or on behalf of such Person to
the Bank pursuant hereto or in connection herewith, taken as a whole, will be,
true and accurate in every material respect on the date as of which such
information is dated or certified, and none of such information is or will be
incomplete by omitting to state any fact necessary to make such information not
materially misleading in light of the circumstances under which made (provided
that with respect to any projections or forward looking statements, no
representation or warranty is hereby being made other than that any such
projections and forecasts provided by such Person were prepared in good faith
based upon estimates and assumptions believed by such Person to be reasonable as
of the date of the applicable projections or assumptions, it being recognized by
the Bank that actual results during the period or periods covered by any such
projections and forecasts may differ from projected or forecasted results and
such differences may be material).

 

(u)          Investment Company Act. No Borrower Party is required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “Investment Company Act”).

 

(v)         Use of Proceeds. The Loans hereunder are utilized and will continue
to be utilized in accordance with, and the obligations of such Person under the
Loan Documents comply with and will continue to comply with, the terms of the
Operative Documents, Subscription Agreements, Side Letters, the Advisory
Agreement, the Administration Agreement, and each other constituent document of
any Borrower Party.

 

(w)          Material Adverse Effect. No Material Adverse Effect has occurred
and is continuing.

 

 14 

 

  

(x)          Organizational Documents. No Borrower Party has any organizational
documents (other than those of which have been provided to the Bank) and there
are no agreements or documents in place between any Borrower Party and any
affiliate thereof that would contravene the Loan Documents or otherwise be
materially adverse to the Bank’s rights, remedies or interests under the Loan
Documents.

 

(y)          KYC; AML Legislation. All materials and information provided to the
Bank in connection with applicable “know your customer” and AML Legislation are
true and correct.

 

(z)          Anti-Corruption Laws and Sanctions. No Borrower Party, nor any of
their respective directors officers or employees or agents, is a Sanctioned
Person or is engaged in any activity that would reasonably be expected to result
in a Borrower Party being designated as a Sanctioned Person. Each Borrower Party
and its directors officers employees and agents is in compliance with
Anti-Corruption Laws and Sanctions.

 

(aa)         Defenses; Claims. The Borrower does not (1) know of any default or
circumstance which would constitute a material default under any Operative
Document, the Advisory Agreement, the Administration Agreement, any Subscription
Agreement or any Side Letter or which would constitute a defense to the
obligations of its Investors to make Capital Contributions or (2) have any
knowledge of any claims of offset or any other claims of Investors which would
or could diminish or adversely affect the obligations of the Investors to make
Capital Contributions and fund Capital Call Notices.

 

8.            [Reserved].

 

9.            Notice of Events Regarding Investors. The Borrower shall furnish
to the Bank (a) copies of all Capital Call Notices to any Investor of the
Borrower, which may be delivered via providing an example Capital Call Notice
together with a schedule of the Investors receiving such Capital Call Notice and
the amounts requested of such Investors and an updated Borrowing Base
Certificate, in each case no later than five (5) Business Days after issuance of
each Capital Call Notice, (b) simultaneously with delivery by the Borrower to
any Investor or any member of an advisory committee of the Borrower, copies of
all notices in respect of any “Defaulting Investor” (as defined in the
applicable Subscription Agreement as it exists on the date hereof unless amended
in accordance with the requirements set forth herein), (c) promptly thereafter,
and in no event later than five (5) Business Days thereafter, notice of the
failure of, or exercise of an excuse right by, any Investor to fund a required
Capital Contribution pursuant to any Capital Call Notice and/or any Subscription
Agreement, (d) promptly thereafter, and in no event later than five (5) Business
Days thereafter, notice of the addition of a new Investor, along with copies of
any Subscription Agreements and Side Letters, (e) promptly after the Borrower
has actual knowledge thereof, and in no event later than five (5) Business Days
after the Borrower has actual knowledge thereof, notice of (1) the bankruptcy or
insolvency of any Investor, (2) the violation by any Investor of an Operative
Document, (3) the default by any Investor under a Subscription Agreement, (4) an
Investor’s withdrawal or attempted withdrawal as an Investor of the Borrower,
(5) the commencement by any Investor of any litigation, arbitration or other
case or proceeding against the Borrower, (6) any information provided by any
Investor (or a representative, agent or affiliate of any Investor) to the
Borrower that such Investor will not fund any or all of its unfunded Capital
Commitment for any reason (whether as a result of set-off rights or otherwise),
(7) any transfer (other than with respect to a Permitted Transfer) by any
Investor of all or any portion of its interest in the Borrower (along with
providing copies of all transfer documents to the Bank), including any unfunded
Capital Commitments, (8) the formation of any alternative investment vehicle,
parallel fund or other comparable structure by the Borrower in connection with
the activities of the Borrower or any reduction in the unfunded Capital
Commitment of any Investor to the Borrower due to Capital Contributions of that
Investor being directed to an alternative investment vehicle, parallel fund or
other comparable structure, (9) the termination of the Commitment Period, (10)
any election, determination or agreement by the Borrower that an Investor will
not be required to fund its pro rata Capital Contribution in respect of any
capital call, or (11) any Investor becoming a “Defaulting Investor” (as defined
in each Subscription Agreement), and (f) prompt notice of, and in any event no
later than ten (10) Business Days prior to, any Person becoming a “Investor” in
any parallel fund of the Borrower or any other comparable structure.

 

 15 

 

  

10.         No Waiver; Set-Off Rights. No delay by the Bank in the exercise of
any right or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Bank of any right or remedy shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. The Bank shall
have the right at any time to set-off the balance of any deposit account
(excluding any payroll, trust or tax withholding accounts) that any Borrower
Party may at any time maintain with the Bank against any amounts at any time due
and owing under this Agreement or any other Loan Document whether or not the
balance of the Loans under this Agreement is then due.

 

11.         Notice of Event of Default; Key Person Event. The Borrower Parties
shall furnish to the Bank, promptly upon becoming aware (and in no event later
than the next Business Day) of (i) the existence of any condition or event which
constitutes, or which with the giving of notice, the passage of time or both,
would constitute, an Event of Default, (ii) the occurrence of a Key Person
Event, (iii) the occurrence of a prepayment event under Section 4(b) hereof or
(iv) the occurrence of any event that would reasonably be expected to result in
a Material Adverse Effect, a written notice specifying the nature and period of
existence thereof.

 

12.         Termination by the Borrower Parties. The Borrower Parties may
terminate this Agreement at any time effective upon receipt by the Bank of at
least thirty (30) days prior written notice. No termination under this Section
12 shall affect the Bank’s rights or the Borrower Parties’ obligations regarding
payment or default under this Agreement. Such termination shall not affect the
Borrower Parties’ obligation to pay all Loans and the interest accrued through
the date of final payment. Concurrently with termination under this Section 12,
the Borrower Parties shall pay all interest on the Loans.

 

13.         Notices. The Bank may rely on instructions from any Borrower Party
with respect to any matters relating to this Agreement or the Loan Account,
including telephone loan requests (including by facsimile or electronic mail)
which are made by persons whom the Bank reasonably believes to be the persons
authorized by such Borrower Party to make such loan requests. All notices to the
parties to this Agreement shall be sent to such parties at their respective
addresses (and in accordance with the requirements) set forth in Section 18 of
the Pledge Agreement. Each Borrower Party hereby waives presentment and notice
of dishonor.

 

 16 

 

  

14.         Governing Law. This Agreement and the other Loan Documents shall be
delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of New York applicable to contracts
made and to be performed entirely within such state, without regard to conflict
of laws principles.

 

15.         FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE BANK OR THE BORROWER PARTIES FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO THE EXTENT NECESSARY TO
ENFORCE RIGHTS AGAINST THE COLLATERAL. EACH OF THE BANK AND EACH BORROWER PARTY
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.
EACH OF THE BANK AND EACH BORROWER PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH OF THE BANK AND EACH BORROWER
PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

16.         WAIVER OF JURY TRIAL. THE BANK AND EACH BORROWER PARTY, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, OR
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BANK AND A BORROWER PARTY
ARE ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER
PARTIES.

 

17.         Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement.
Any of the parties hereto may execute this Agreement by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original.

 

 17 

 

  

18.         [Reserved].

 

19.         Certain Additional Covenants of the Borrower Parties.

 

(a)          The Borrower Parties will not create, incur or suffer to exist any
Indebtedness (other than Indebtedness pursuant to this Agreement and the Demand
Loan Agreement and Indebtedness permitted under the Operative Documents and
other constituent documents of the Borrower Parties).

 

(b)          The Borrower Parties will not create, incur or suffer to exist any
Lien on any Pledged Collateral except for Liens in favor of the Bank and Liens
arising by operation of law and Permitted Liens. The Borrower Parties shall not
enter into any other agreement which prohibits or limits the ability of the
Borrower Parties to create, incur, assume or suffer to exist any Lien upon any
of the Pledged Collateral, except for Permitted Liens. The Borrower shall not
consent to any Investor creating or suffering to exist any Lien on its
Subscribed Interest. The Borrower shall not create or suffer to exist any Lien
upon its equity interest in any Qualified Borrower.

 

(c)          No Borrower Party shall, whether in one transaction or a series of
related transactions, (i) be a party to any merger or consolidation (unless such
Borrower Party is the surviving entity), or (ii) dissolve, liquidate, or
terminate.

 

(d)          The Borrower will not (i) amend or otherwise modify, or agree to
any amendment or modification, or waive any rights under, its applicable
organizational documents, the Operative Documents, any Subscription Agreement or
any Side Letter, or (ii) execute any new Side Letter without (x) the prior
written consent of the Bank to the extent such amendment, modification, waiver
or new Side Letter could reasonably be expected to be adverse to the interests
of the Bank and (ii) promptly (and in any event within five (5) Business Days of
the effectiveness thereof) providing copies of such amendment(s),
modification(s) and/or Side Letter to the Bank.

 

(e)          If an Event of Default exists, the Borrower Parties shall not (i)
make any distribution or dividend, whether in cash or otherwise, to any of its
Investors, or (ii) purchase or redeem any of its equity interests or any
warrants, options or other rights in respect thereof; provided, however, that
notwithstanding the existence of an Event of Default, as applicable, each
Borrower Party may pay dividends in an amount equal to its investment company
taxable income, net tax-exempt interest income and capital gain net income that
are required to be distributed to its shareholders in order to maintain its
status as a RIC and to avoid U.S. federal income and excise taxes imposed on
RICs.

 

(f)          No Borrower Party shall (i) engage in any line of business other
than the businesses engaged in on the date hereof and businesses reasonably
related, complementary or incidental thereto or (ii) change its name, its
organizational identification number, its type of organization, its jurisdiction
of organization or other legal structure, in each case without at least fifteen
(15) days prior written notice to the Bank.

 

 18 

 



 

(g)          (i) No Borrower Party shall establish, maintain, contribute to,
have any obligation to contribute to, or have any direct liability to any Plan,
and except as would not reasonably be expected to result in material liability
to any Borrower Party, no ERISA Affiliate of any Borrower Party shall establish,
maintain, contribute to, have any obligation to contribute to, or have any
liability to any Plan; (ii) no Borrower Party shall take any action that would
cause it to fail to meet an exception from holding Plan Assets under the Plan
Asset Regulations; and (iii) assuming no portion of any Loan is funded or held
with Plan Assets, unless the Bank relied on an available prohibited transaction
exemption, no Borrower Party shall take any action, or omit to take any action,
which would give rise to a non-exempt prohibited transaction under Section
4975(c)(1)(A), (B), (C) or (D) of the Internal Revenue Code or Section 406(a) of
ERISA that would subject the Bank to any tax, penalty, damages or any other
claim or relief under Section 4975 of the Internal Revenue Code or Section 502
of ERISA.

 

(h)          No Borrower Party shall transfer the Capital Commitment of any
Investor or direct Capital Contributions to any alternative investment vehicle,
parallel fund or other comparable structure unless such alternative investment
vehicle, parallel fund or other comparable structure becomes a party to this
Agreement.

 

(i)           No Borrower Party shall (i) cause any Capital Contribution or
other amounts paid in respect of any Capital Call Notice by any Investor to be
deposited by such Investor into any account other than Account Number XXXXXXX,
at Bank (the “Controlled Bank Account”); (ii) (x) cancel, reduce, excuse or
abate the Capital Commitment of any Investor other than any Permitted
Cancellation or in connection with any transfer of Capital Commitments by any
Investor that is not prohibited by this Agreement, or (y) relieve, excuse,
delay, postpone, reduce, compromise or abate any Investor from the making of any
Capital Contribution (including for the avoidance of doubt, in connection with
any particular investment of the Borrower), other than any excuse expressly
permitted by Section 3(e) of the applicable Subscription Agreement; or (iii)
make any agreement with any Person which shall restrict, limit or penalize its
ability to make Capital Call Notices (other than those in existence on the
Closing Date and set forth in the Operative Documents or Subscription
Agreements).

 

(j)           Each Borrower Party shall (i) ensure that no person who owns a
controlling interest in or otherwise controls such Borrower Party is or shall be
listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (ii) not use or
permit the use of the proceeds of the Loans to (x) violate any of the foreign
asset control regulations of OFAC, or any enabling statute or Executive Order
relating thereto, or any Anti-Corruption Laws or (y) fund any activity or
business of any Sanctioned Person, (iii) comply in all material respects with
all applicable Bank Secrecy Act laws and regulations, as amended,
Anti-Corruption Laws and Sanctions, and (iv) implement and maintain in effect
policies and procedures designed to ensure compliance by it and its directors,
officers, employees and relevant agents with Anti-Corruption Laws and Sanctions.

 

(k)          The Borrower shall take such actions as are necessary or as the
Bank may reasonably request from time to time to ensure that the Obligations
under the Loan Documents are secured by the Collateral on a first-priority basis
(subject only to Permitted Liens).

 

 19 

 

  

(l)           No Borrower Party shall, directly or indirectly, enter into or
permit to exist any transaction with either (i) any of its affiliates or (ii)
any director, officer or employee of the Borrower, other than (A) transactions
in the ordinary course of, and pursuant to the reasonable requirements of, the
business of such Borrower Party and upon fair and reasonable terms that are no
less favorable to such Borrower Party than would be obtained in a comparable
arm’s length transaction with a Person that is not an affiliate of such Borrower
Party, (B) transactions with respect to the Advisory Agreement, the
Administration Agreement, and the License Agreement, (C) transactions between
any Borrower Party and any small business investment company Subsidiary, any
special purpose financing Subsidiary, or any “downstream affiliate” (as such
term is used under the rules promulgated under the Investment Company Act) upon
fair and reasonable terms that are no less favorable to such Borrower Party than
would be obtained in a comparable arm’s length transaction with a Person that is
not an affiliate of such Borrower Party, (D) transactions in respect of any
Subscription Agreements or Side Letters delivered to the Bank, and (E)
transactions in compliance with the conditions or other requirements of any
exemptive order granted by the SEC to a Borrower Party.

 

(m)          No Borrower Party shall cancel any claim or debt owing to it,
except for (i) reasonable consideration or (ii) in good faith and for bona fide
business purposes.

 

(n)          No Borrower Party shall enter into (and as of the Closing Date no
Borrower Party has entered into) any agreement containing any provision which
would (i) be violated or breached by any borrowing by such Borrower Party
hereunder or by the performance by such Borrower Party of any of its Obligations
hereunder or under any other Loan Document, (ii) prohibit such Borrower Party
from granting to the Bank a Lien on any of the Collateral, or (iii) restrict,
limit, alter or prohibit any of the Bank’s rights and remedies with respect to
the Collateral.

 

(o)          No Borrower Party shall change its principal place of business, the
location of its books and records or location of Collateral, without at least
thirty (30) days (or such shorter period as the Bank consents to) prior written
notice to the Bank.

 

(p)          In the event there are any outstanding Loans or other Obligations
and there exists an Event of Default, the Borrower shall not issue a Capital
Call Notice to any Investor or otherwise request or demand funding of the
Capital Commitments of the Investors without, in each case, the prior written
consent of the Bank or as otherwise directed by the Bank, which consent will be
provided by the Bank to the extent the Borrower commits in writing to repay all
outstanding Obligations with the amounts to be paid by the Investors promptly
upon the Borrower’s receipt of such amounts (provided that the Investors will be
directed to make such payments to the Controlled Bank Account).

 

(q)          No Borrower Party shall take any action which would cause the
Commitment Period to terminate prior to the Maturity Date.

 

(r)          The Borrower shall:

 

(1)         not permit the transfer of the Subscribed Interest of any Investor
unless the transferee is not a Sanctioned Person;

 

 20 

 

  

(2)         not admit any Person as an Investor if such Person is a Sanctioned
Person;

 

(3)         in the event any Person is admitted as an Investor after the Closing
Date, promptly deliver to the Bank a copy of such Investor’s duly executed
Subscription Agreement, any Side Letter, and a revised Borrowing Base
Certificate, containing the names and the Capital Commitments of each Investor
(provided that with respect to any Permitted Transfer, such Subscription
Agreement, Side Letter, and revised Borrowing Base Certificate shall be
delivered to the Bank within forty-five (45) days following the end of the
fiscal quarter in which such Permitted Transfer occurred); and

 

(4)         prior to the effectiveness of a transfer by any Investor, calculate
whether, taking into account the Capital Commitments of such Investor as if such
transfer had occurred, the transfer would cause the aggregate unpaid principal
amount of the Loans to exceeds the Maximum Credit, and shall make any resulting
mandatory prepayment under Section 4(b) prior to permitting such transfer.

 

(s)          The Borrower shall take all actions necessary to maintain its
qualification as a RIC.

 

20.          Certain Definitions. When used herein the following terms shall
have the following meanings:

 

“Act” has the meaning assigned to such term in Section 24.

 

“Administration Agreement” means the Administration Agreement dated as of
December 15, 2016 between Borrower and Administrator, as amended, supplemented
or otherwise modified from time to time not in contravention with the terms of
this Agreement.

 

“Administrator” means Runway Administrator Services LLC, a Delaware limited
liability company.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph.

 

“AML Legislation” means any applicable anti-money laundering, anti-terrorist
financing, government sanction and "know your client" applicable laws, whether
in the United States, Canada or elsewhere, including any regulations, guidelines
or orders thereunder.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower Party or its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Bank” has the meaning assigned to such term in the introductory paragraph.

 

“Bank Party” has the meaning assigned to such term in Section 23.

 

“Borrower” has the meaning assigned to such term in the introductory paragraph.

 

 21 

 



 

“Borrower Guaranty” means a guaranty delivered by the Borrower in the form
attached hereto as Exhibit D.

 

“Borrower Note” has the meaning assigned to such term in Section 1.

 

“Borrower Party” has the meaning assigned to such term in the introductory
paragraph.

 

“Borrowing Base Amount” means, with respect to the Borrower, an amount equal to
(a) seventy-five percent (75%) of the uncalled Capital Commitments required
(i.e. the subscription is enforceable by the Borrower and the Investor is
irrevocably committed) to be contributed by Non-Rated Institutional Investors to
the Borrower pursuant to the Subscription Agreements of the Borrower upon the
issuance of Capital Call Notices, plus (b) eighty-five percent (85%) of the
uncalled Capital Commitments required (i.e. the subscription is enforceable by
the Borrower and the Investor is irrevocably committed) to be contributed by
Rated Institutional Investors to the Borrower pursuant to the Subscription
Agreements of the Borrower upon the issuance of Capital Call Notices, plus (c)
thirty-five percent (35%) of the uncalled Capital Commitments required (i.e.,
the subscription is enforceable by the Borrower and the Investor is irrevocably
committed) to be contributed by Other Investors to the Borrower pursuant to the
Subscription Agreements of the Borrower upon the issuance of Capital Call
Notices (provided, however, in the case of this clause (c) only, the percentage
shall increase from thirty-five percent (35%) to fifty percent (50%) with
respect to any Investor who or that has funded at least fifty percent (50%) of
his, her or its aggregate Capital Commitments pursuant to such Investor’s
Subscription Agreement), minus (d) the maximum aggregate amount of all
outstanding “Loans” (as defined in the Demand Loan Agreement), excluding
Investors who or that (i) are subject to a voluntary or involuntary insolvency
action or similar proceeding, (ii) have failed at any time to fund a required
Capital Contribution of the Borrower pursuant to any Capital Call Notice beyond
any cure period set forth in the Subscription Agreements, (iii) are in violation
of the Operative Documents or their Subscription Agreement, (iv) have commenced
any litigation, arbitration or other case or proceeding against any Borrower
Party, (v) have withdrawn or attempted to withdraw as an Investor of the
Borrower or have transferred, assigned or subjected to a Lien all or any portion
of their Subscribed Interests in the Borrower, (vi) object in writing to the
grant of a security interest in the Pledged Collateral or the rights and
remedies provided to the Bank in respect of the Pledged Collateral, (vii) have
informed any Borrower Party that they will not fund any or all of their unfunded
Capital Commitment for any reason (whether as a result of set-off rights or
otherwise) other than excuse rights set forth in the Subscription Agreements or
the Side Letters as of the Closing Date, (viii) are “Defaulting Investors” (as
defined in the Subscription Agreements) or are in default of their obligations
under the Operative Documents or their Subscription Agreement, (ix) will not or
may not be required to fund to the Borrower, or otherwise will or may be excused
from funding to the Borrower for any reason, their pro rata Capital Contribution
in respect of the underlying purpose for which the applicable Borrowing Base
Certificate is being delivered and the related Loan will be made (whether
pursuant to the Operative Documents, the Subscription Agreement, any Side Letter
or otherwise, provided that such Investor shall be excluded only with respect to
any Loan used to directly fund an Investment that is the subject of such excuse
right), (x) are or have become Sanctioned Persons, or such Investor’s funds to
be used in connection with funding Capital Contributions are derived from
illegal activities, (xi) to the best knowledge of the Borrower Parties, are
subject to any final judgment(s) for the payment of money which in the aggregate
exceeds twenty percent (20%) of the net worth of any such Investor and such
judgment or judgments shall not be satisfied, bonded, stayed or discharged
within thirty (30) days, or (xii) with respect to any Rated Institutional
Investors, such Investors have ceased to be investment-grade (BBB- or better)
institutional/corporate investors (provided that upon such occurrence, such
Investors shall automatically be designated as Non-Rated Institutional Investors
upon payment by the Borrower Parties to the Bank of the excess, if any, of the
amount by which the Obligations will exceed the Maximum Credit after giving
effect to such designation).

 

 22 

 

  

“Borrowing Base Certificate” means a certificate signed by the Borrower
certifying to the accuracy of the Borrowing Base Amount as of a particular date
in the form attached hereto as Exhibit B.

 

“Business Day” means any day on which banks are open for commercial banking
business in Chicago, Illinois, and in the case of a Business Day which relates
to any Loan bearing an interest rate at the LIBOR Rate, any day on which
dealings are carried on in the London Interbank Eurodollar market.

 

“Capital Call Notice” means a “Funding Notice ” under and as defined in the
applicable Subscription Agreement and any other request/demand for a capital
contribution to the Borrower made pursuant to the applicable Subscription
Agreement.

 

“Capital Commitments” shall have the meaning assigned to such term in the
applicable Subscription Agreement.

 

“Capital Contribution” means the amount of cash actually contributed by an
Investor to the Borrower with respect to its Capital Commitment as of the time
such determination is made.

 

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the Closing Date, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

“Change of Control” means Runway Growth Holdings LLC or the David Spreng 2016
Irrevocable Life Insurance Trust or any of their affiliates (individually or in
the aggregate) shall cease to directly or indirectly own more than 50% of the
membership interests of the Investment Adviser.

 

“Closing Certificate” means the certificate to be delivered on the Closing Date
and in the form attached hereto as Exhibit C.

 

“Closing Date” means the effective date of this Agreement.

 

“Collateral” means all of the collateral security for the Loans and Obligations
pledged or granted pursuant to the Collateral Documents.

 

 23 

 

  

“Collateral Documents” means the security agreements, financing statements,
assignments, collateral assignments and any other documents and instruments from
time to time executed and delivered pursuant to this Agreement to grant, perfect
and continue a security interest in the Pledged Collateral, including the Pledge
Agreement, and any documents or instruments amending or supplementing the same.

 

“Commitment Period” shall have the meaning assigned to such term in the
applicable Subscription Agreement.

 

“Controlled Bank Account” has the meaning assigned to such term in Section
19(j).

 

“Demand Loan Agreement” means that certain Demand Loan Agreement dated as of the
Closing Date by and between the Bank and the Borrower, as amended, supplemented
or otherwise modified from time to time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower Party within the meaning of Sections
414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o) of the
Internal Revenue Code for purposes of provisions relating to Sections 412 of the
Internal Revenue Code).

 

“Event of Default” means

 

(a) any (i) amount constituting principal due and owing under the Loan Documents
is not paid when due, whether by its terms or as otherwise provided herein; or
(ii) interest or any other amount due and owing under the Loan Documents, is not
paid when due, whether by its terms or as otherwise provided herein, and such
failure under this clause (ii) continues for a period of three (3) Business Days
following the earlier of (x) knowledge by any Borrower Party thereof, or (y)
written notice thereof from the Bank;

 

(b) any (i) breach or default shall occur in the observance or performance by
any Borrower Party of (A) any covenant or agreement contained in Section 6 or
Section 19(k) of this Agreement or any other Loan Document after the expiration
of any applicable grace or cure period and such breach or default under this
clause (b)(i)(A) continues for a period of ten (10) Business Days following the
earlier of (x) knowledge by any Borrower Party thereof, or (y) written notice
thereof from the Bank, or (B) any covenant of agreement contained in this
Agreement (other than as set forth in clause (a) or clause (b)(i)(A) above)
after the expiration of any applicable grace or cure period and such breach or
default, or (ii) written warranty, representation, certificate, or statement of
any Borrower Party in this Agreement, other Loan Documents, or any other
agreement shall be false when made;

 

(c) any circumstance in which any Borrower Party becomes insolvent or generally
fails to pay, or admits in writing its inability or refusal to pay, debts as
they become due;

 

(d) any circumstance in which any Borrower Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Borrower Party or any property thereof, or makes a general assignment for the
benefit of creditors, or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any
Borrower Party or for a substantial part of the property of any thereof and is
not discharged within sixty (60) days;

 

 24 

 

  

(e) any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of any Borrower Party, and if
such case or proceeding is not commenced by such Borrower Party, it is consented
to or acquiesced in by such Borrower Party, or remains for sixty (60) days
undismissed;

 

(f)          in the case of clauses (c), (d) and (e) above, any Borrower Party
takes any action to authorize, or in furtherance of, any of the foregoing;

 

(g)          the entry of any judgment or order against any Borrower Party, or
any decree, levy, attachment or garnishment is made against the property of any
Borrower Party, with respect to a claim or claims in excess of $1,500,000 (which
is not fully covered by insurance), and such judgment, order, decree, levy,
attachment or garnishment is not paid or timely appealed (with collection
thereof stayed pending the appeal) within thirty (30) days thereof;

 

(h)          any of the Loan Documents shall cease, in whole or in material
part, to be legal, valid, binding agreements enforceable in accordance with the
terms thereof or shall in any way be terminated or become or be declared
ineffective or inoperative or shall in any way whatsoever cease to give or
provide the respective Liens, remedies, powers, or privileges intended to be
created thereby, other than, in each case, solely as a result of any act or
omission by the Bank;

 

(i)        Investors with aggregate Capital Commitments in excess of fifteen
percent (15%) of the aggregate Capital Commitments of all Investors shall fail
to make Capital Contributions within ten (10) Business Days of when required
pursuant to the applicable Capital Call Notice (without regard to any notice or
cure periods or any other circumstances whatsoever);

 

(j)         a Change of Control occurs;

 

(k)        the Investment Advisory Agreement shall cease to be in full force and
effect or the Investment Adviser resigns or is removed from said role;

 

(l)         the Administration Agreement shall cease to be in full force and
effect or the Administrator resigns or is removed from said role; or

 

(m)       the Commitment Period shall terminate.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Bank or its assignee or required to be withheld or deducted from a payment
to the Bank or its assignee, (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of the Bank or its assignee being organized under the
laws of, or having its principal office or its applicable lending office located
in the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of the Bank or its assignee with
respect to an applicable interest in a Loan pursuant to a law in effect on the
date on which (i) the Bank or its assignee acquires such interest in the Loan or
(ii) the Bank or its assignee changes its lending office, except in each case to
the extent that, pursuant to Section 4(d) hereof, amounts with respect to such
Taxes were payable either to such Person’s assignor immediately before the Bank
or such assignee became a party hereto or to such Person immediately before it
changed its lending office, (c) Taxes attributable to the Bank or its assignee’s
failure to comply with Section 29 hereof, and (d) any U.S. federal withholding
Taxes imposed under FATCA.

 

 25 

 

  

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any
applicable intergovernmental agreement entered into between the United States
and any other governmental authority in connection with the implementation of
the foregoing, and any fiscal or regulatory legislation, rules or practices
adopted pursuant to any such intergovernmental agreement, or any treaty or
convention among governmental authorities entered into in connection with the
implementation of the foregoing.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, provided, however, that interim financial statements or reports
shall be deemed in compliance with GAAP despite the absence of footnotes and
fiscal year-end adjustments as required by GAAP.

 

“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (d)
obligations which are evidenced by notes, acceptances, or other instruments, (e)
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property, (f) capitalized leases, (g) contingent or actual
obligations of a Person in respect of a letter of credit, (h) contingent or
actual obligations under any guaranty agreement or similar document whereby such
Person guaranties or otherwise becomes obligated for any indebtedness,
obligation or other liability of any other Person in any manner, and (i) other
obligations for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person.

 

“Indemnified Liabilities” has the meaning assigned to such term in Section 23.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligations of a
Borrower Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

 26 

 

  

“Interest Period” means, as to any Loan bearing an interest rate at the LIBOR
Rate, the period commencing on the date such Loan is borrowed and ending on the
date one, two, or three months thereafter; provided that: (a) if any Interest
Period would otherwise end on a day that is not a Business Day, such Interest
Period shall be extended to the following Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the preceding Business Day, and
(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period.

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

 

“Investment Adviser” means Runway Growth Capital LLC, a Delaware limited
liability company.

 

“Investment Advisory Agreement” means the Amended and Restated Investment
Advisory Agreement dated as of September 12, 2017 between the Borrower and the
Investment Advisor, as amended, supplemented or otherwise modified from time to
time not in contravention with the terms of this Agreement.

 

“Investment Company Act” has the meaning assigned to such term in Section 7(t).

 

“Investor” means any Person that has a Subscribed Interest in the Borrower.

 

“Key Person Event” means the occurrence of any event set forth in Section 7 of
the Subscription Agreements.

 

“LIBOR Loan” means any Loan which bears interest at a rate determined by
reference to the LIBOR Rate.

 

“LIBOR Office” means the office or offices of Bank which shall be making or
maintaining the LIBOR Loans. A LIBOR Office may be, at the option of Bank,
either a domestic or foreign office.

 

“LIBOR Rate” means a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 A.M. (London time) two (2) Business Days prior to the commencement of
such Interest Period (or three (3) Business Days prior to the commencement of
such Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by Bank in its sole discretion), divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D issued
by the Board of Governors of the Federal Reserve System (or any successor
category of liabilities under Regulation D), or as LIBOR is otherwise determined
by Bank in its sole and absolute discretion. Bank’s determination of the LIBOR
Rate shall be conclusive, absent manifest error, and shall remain fixed during
such Interest Period.

 

 27 

 

  

“License Agreement” means the Trademark License Agreement dated as of November
8, 2017, between Borrower and Adviser, as amended, supplemented or otherwise
modified from time to time not in contravention with the terms of this
Agreement.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, assignment by way of security, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, capitalized lease or other title
retention agreement).

 

“Loan Account” means a loan account on Bank’s books in which shall be recorded
(i) all disbursements and advances made by Bank to the Borrower Parties pursuant
to this Agreement, (ii) all payments made by the Borrower Parties on all such
Loans and advances and (iii) all other appropriate debits and credits as
provided in this Agreement, including, without limitation, all interest, fees,
charges and expenses.

 

“Loan Documents” means this Agreement, each Note, each Borrowing Base
Certificate, the Pledge Agreement, each of the Collateral Documents, each
Borrower Guaranty, and each other document executed and delivered to the Bank by
any Borrower Party pursuant hereto or in connection herewith, and any amendments
or supplements thereto or modifications thereof.

 

“Loans” has the meaning assigned to such term in Section 1(a).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the assets, business, properties, financial condition or
results of operations of any Borrower Party, (b) a material impairment of the
ability of any Borrower Party to perform its obligations under any of the Loan
Documents, or (c) a material adverse change in (i) the legality, validity,
binding effect or enforceability against any Borrower Party of any of the Loan
Documents (other than as a result of any act or omission by the Bank), or (ii)
the rights or remedies of the Bank under any Loan Document (other than as a
result of any act or omission by the Bank).

 

“Maturity Date” has the meaning assigned to such term in Section 4(a).

 

“Maximum Credit” has the meaning assigned to such term in the introductory
paragraph.

 

“Non-Rated Institutional Investors” means the Investors who or that are
described as such on Schedule 1.1 hereto (each of which must be a non-rated
institutional/corporate investor or an institutional/corporate investor with an
investment rating below BBB-), as such schedule may be updated from time to time
(by delivery of an updated Borrowing Base Certificate) to include additional
Investors upon delivery by the Borrower to the Bank of an updated Schedule 1.1
hereto showing the updated total Capital Commitments of the Investors.

 

“Note” has the meaning assigned to such term in Section 1.

 

 28 

 

  

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of each Borrower Party to the Bank, or any
indemnified party arising under the Loan Documents.

 

“OFAC” has the meaning assigned to such term in Section 19(k).

 

“Operative Documents” means each of (a) the Amended and Restated Bylaws of the
Borrower dated as of June 13, 2017, (b) the Articles of Amendment and
Restatement of the Borrower as in effect on the Closing Date, and (c) the Fifth
Amended and Restated Private Placement Memorandum of Borrower dated as of July
20, 2017, as supplemented by the supplement thereto dated September 2017, in
each case as amended, supplemented or otherwise modified from time to time not
in contravention with the terms of this Agreement.

 

“Other Investors” means the Investors other than Rated Institutional Investors
and Non-Rated Institutional Investors who or that are described as such on
Schedule 1.1 hereto, as such schedule may be updated from time to time (by
delivery of an updated Borrowing Base Certificate) to include additional
Investors upon delivery by the Borrower to the Bank of an updated Schedule 1.1
hereto showing the updated total Capital Commitments of the Investors.

 

“Other Connection Taxes” means, with respect to the Bank, Taxes imposed as a
result of any present or former connection between the Bank and the jurisdiction
imposing such Tax (other than connections arising from the Bank having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, for the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except that any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Participant Register” has the meaning assigned to such term in Section 27.

 

“Permitted Cancellation” means a cancellation, reduction or abatement by the
Borrower of the Capital Commitment of the Investors in an aggregate amount not
to exceed $500,000 prior to the Maturity Date.

 

 29 

 

  

“Permitted Liens” shall mean (a) Liens for taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or that are being contested in good faith by appropriate proceedings
and, in each case, for which the applicable Borrower Party maintains adequate
reserves in accordance with GAAP and in respect of which no action has been
taken by the relevant governmental authority to foreclose or realize on any
applicable Lien therefor; (b) Liens resulting from cash deposits in connection
with tenders, contracts, letters of credit or leases to which any Borrower Party
is a party or other cash deposits required to be made in the ordinary course of
business, provided that the obligation is not for borrowed money and that the
obligation secured is not more than ninety (90) days overdue or, if more than
ninety (90) days overdue, is being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves have been established therefor; (c) attachments, appeal bonds,
judgments and other similar Liens, provided the execution or other enforcement
of such Liens is effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate proceedings and to the
extent such judgments or awards do not otherwise constitute an Event of Default;
(d) Liens granted to the Bank under the other Loan Documents; and (e) other
Liens on portfolio assets not specified above so long as such Liens do not
secure guarantees or indebtedness for borrowed money that are recourse to any
Borrower Party and are not prohibited by the Operational Documents, Subscription
Agreements or other applicable constituent documents.

 

“Permitted Transfer” means any transfer by any Investor with a Capital
Commitment equal to or less than $500,000 of all or any portion of its interest
in the Borrower, including any unfunded Capital Commitments; provided that the
aggregate amount of Capital Commitments subject to such transfers by the
Investors in any single fiscal quarter of the Borrower shall not exceed
$1,500,000.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means any employee benefit plan that is subject to Title IV of ERISA, or
any retiree medical plan, or Section 412 of the Internal Revenue Code.

 

“Plan Asset Regulations” means 29 C.F.R. §2510.3-101, as modified by Section
3(42) of ERISA.

 

“Plan Assets” means “plan assets” within the meaning of the Plan Asset
Regulations.

 

“Pledge Agreement” means that certain Pledge Agreement dated as of the Closing
Date, by the Borrower in favor of the Bank, as amended, restated or supplemented
from time to time.

 

“Pledged Collateral” has the meaning assigned to such term in the Pledge
Agreement.

 

“Prime Rate” means the rate per annum announced by the Bank from time to time as
its prime commercial rate. The Bank’s Prime Rate reflects market rates of
interest as well as other factors, and it is not necessarily the Bank’s best or
lowest rate.

 

“Prime Rate Loan” means any Loan which bears interest at a rate determined by
reference to the Prime Rate.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“QB Note” has the meaning assigned to such term in Section 1.

 

 30 

 



 

“Qualified Borrower means an entity (a) in which the Borrower owns a direct or
indirect ownership interest, or through which the Borrower may acquire an
investment, (b) the indebtedness of which entity can be guaranteed by the
Borrower pursuant to the terms of the Operative Documents, and (c) with respect
to which the Borrower has delivered a Borrower Guaranty and the other
requirements of Section 22 have been satisfied.

 

“Rated Institutional Investors” means the Investors who or that are described as
such on Schedule 1.1 hereto (each of which must be an investment-grade (BBB- or
better) institutional/corporate investor), as such schedule may be updated from
time to time (by delivery of an updated Borrowing Base Certificate) to include
additional Investors upon delivery by the Borrower to the Bank of an updated
Schedule 1.1 hereto showing the updated total Capital Commitments of the
Investors.

 

“Register” has the meaning assigned to such term in Section 27.

 

“RIC” means a regulated investment company qualified as such under Sections 851
through 855 of the Internal Revenue Code and the Treasury regulations
promulgated thereunder.

 

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“Sanctioned Country” means a country that is the subject of Sanctions
administered by OFAC from time to time (currently, Cuba, Iran, North Korea,
Sudan and Syria).

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

 

“SEC” means the United States Securities and Exchange Commission or any
governmental authority succeeding to any or all of the functions thereof.

 

“Shares” has the meaning set forth in the Subscription Agreements.

 

“Side Letters” means the letter agreements, including the stockholder
agreements, entered into between the Borrower, on the one hand, and an Investor
of the Borrower, on the other hand; and “Side Letter” is an individual reference
to each of the Side Letters.

 

“Subscribed Interest” means the obligation of an Investor to purchase Shares
pursuant to its Subscription Agreement up to the amount of its “Unused Capital
Commitment” (as such term is defined in the Subscription Agreements).

 

“Subscription Agreement” shall mean each Subscription Agreement between the
Borrower and one of its Investors relating to such Investor’s Capital
Commitment; and “Subscription Agreements” shall be a collective reference to
each Subscription Agreement.

 

 31 

 

  

“Subsidiary” and “Subsidiaries” shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50.00%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity. Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of the Borrower.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

 

“UCC” means the Uniform Commercial Code as adopted in the State of Illinois, New
York, and any other state from time to time, which governs creation of
perfection (and the effect thereof) of security interests in any Collateral for
the Obligations.

 

21.          Conditions Precedent to Closing Date. The effectiveness of this
Agreement is subject to each of the following conditions precedent and no Loan
shall be made hereunder unless each of the following is satisfied (as reasonably
determined by the Bank) or waived by the Bank:

 

(a)          The Borrower will have duly executed and delivered or caused to
have been delivered each of the following:

 

(1)         This Agreement and the other Loan Documents, together with all
Exhibits and Schedules thereto;

 

(2)         The Note;

 

(3)         Opinion letter(s) of counsel to the Borrower reasonably satisfactory
to the Bank;

 

(4)         (a) copies of the Operative Documents, and (b) a copy of the
Borrower’s resolutions adopted authorizing the execution, delivery and
performance of the Loan Documents;

 

(5)         The certificate of incorporation for the Borrower, certified as true
and correct by the applicable regulatory authority;

 

(6)         A good standing certificate (or comparable certificate) from the
applicable jurisdiction of organization for the Borrower;

 

(7)         A Closing Certificate in form reasonably satisfactory to the Bank;

 

(8)         A Borrowing Base Certificate;

 

 32 

 

  

(9)         For each Investor, its duly executed and delivered Subscription
Agreement and, to the extent applicable, Side Letter;

 

(10)        All documentation and other information required by bank regulatory
authorities under applicable "know your customer" and anti-money laundering
rules and regulations, including AML Legislation, the Act and OFAC;

 

(11)        A copy of each of the Advisory Agreement, the Administration
Agreement, and the License Agreement; and

 

(12)        Such other information and documents as may reasonably be required
by the Bank and its counsel. In addition, the Bank shall have completed to its
reasonable satisfaction its due diligence review of the Borrower and its
management, controlling owners, systems and operations.

 

(b)          The following shall have occurred:

 

(1)         The Bank shall have received copies of UCC search reports dated such
a date as is reasonably satisfactory to the Bank, listing all effective
financing statements filed against the Borrower with copies of such financing
statements.

 

(2)         The Bank shall have received all fees and expenses due and owing to
Bank under this Agreement and the other Loan Documents prior to the date hereof
and, to the extent invoiced, reimbursement or payment of all expenses required
to be reimbursed or paid by the Borrower hereunder, including the fees and
disbursements invoiced through the date hereof of the Bank’s special counsel,
Mayer Brown LLP.

 

(3)         The representations and warranties set forth in Section 7 of this
Agreement and each other Loan Document shall be true and correct as of the date
hereof.

 

(c)          The following shall not have occurred:

 

(1)         Any material adverse change in the Bank’s understanding of the facts
and information presented to it, or any material litigation or claims shall have
been filed with respect to the Borrower;

 

(2)         Any Material Adverse Effect; or

 

(3)         Any Event of Default.

 

22.           Conditions Precedent to Loans Made to Qualified Borrowers. A
proposed Qualified Borrower may be added as a Borrower Party hereunder subject
to (i) the Bank’s consent, such consent to be given in its sole and absolute
discretion, and (ii) the following conditions precedent (and upon the
satisfaction of such requirements such proposed Qualified Borrower shall be a
Borrower Party hereunder and for all purposes under the Loan Documents):

 

(a)          The Borrower and such Qualified Borrower, as applicable, will have
duly executed and delivered or caused to have been delivered each of the
following:

 

 33 

 

  

(1)         A QB Note in substantially the form attached hereto as Exhibit A-1,
duly executed and delivered by such Qualified Borrower in the maximum amount of
the Loans potentially available to be advanced to such Qualified Borrower;

 

(2)         A Borrower Guaranty, duly executed and delivered by the Borrower
(or, if applicable, a duly signed and completed Amendment for Qualified Borrower
Addition to an existing Borrower Guaranty in substantially the same form of
Schedule II to the Form of Borrower Guaranty attached hereto as Exhibit D);

 

(3)         Satisfactory opinion letter(s) of counsel to the Borrower and such
Qualified Borrower;

 

(4)         A copy of such Qualified Borrower’s applicable constituent documents
and a copy of resolutions of (A) such Qualified Borrower authorizing the
execution, delivery and performance of the related QB Note and (B) the Borrower
authorizing the execution, delivery and performance of the Borrower Guaranty,
each certified by the Borrower and such Qualified Borrower as correct and
complete copies thereof and in effect on the date of the related QB Note and
Borrower Guaranty, as applicable;

 

(5)         The applicable constituent documents for such Qualified Borrower,
certified as true and correct by the applicable regulatory authority;

 

(6)         A good standing certificate (or comparable certificate) from the
applicable jurisdiction of organization for such Qualified Borrower;

 

(7)         A pro forma Borrowing Base Certificate; and

 

(8)         Such other information and documents as may reasonably be required
by the Bank and its counsel. In addition, the Bank shall have completed to its
satisfaction its due diligence review of such Qualified Borrower and its
respective management, controlling owners, systems and operations.

 

(b)          The following shall have occurred:

 

(1)         The Bank shall have received all fees and expenses due and owing to
Bank under this Agreement and the other Loan Documents prior to the date of the
related Note by such Qualified Borrower and, to the extent invoiced,
reimbursement or payment of all expenses required to be reimbursed or paid by
the Borrower Parties hereunder, including the fees and disbursements invoiced
through the date of the related Note by such Qualified Borrower of the Bank’s
special counsel, Mayer Brown LLP.

 

(2)         The representations and warranties set forth in Section 7 of this
Agreement and each other Loan Document shall be true and correct as of the date
hereof.

 

(c)          The following shall not have occurred:

 

 34 

 

  

(1)         Any material adverse change in the Bank’s understanding of the facts
and information presented to it, or any material litigation or claims shall have
been filed with respect to any Borrower Party; or

 

(2)         Any Material Adverse Effect.

 

(d)          Concurrently with a Qualified Borrower becoming a Borrower Party
hereunder, and prior to any Loan made by the Bank to such Qualified Borrower,
such Qualified Borrower will have delivered (or the Borrower will have caused to
have been delivered) a copy of the consolidated balance sheet of such Qualified
Borrower and its subsidiaries as of the last day of the most recent fiscal
quarter and the consolidated statements of income of such Qualified Borrower and
its subsidiaries for such fiscal quarter and for the fiscal year-to-date period
then ended, each in reasonable detail, prepared by such Qualified Borrower in
accordance with GAAP and certified by its chief financial officer or such other
officer reasonably acceptable to the Bank.

 

23.          Indemnification. In consideration of the execution and delivery of
this Agreement by the Bank, each Borrower Party hereby agrees to indemnify,
exonerate and hold the Bank and each of the officers, directors, employees,
affiliates, and agents of the Bank (each a “Bank Party”) free and harmless from
and against any and all actions, causes of action, suits, losses, liabilities,
damages and expenses, including attorney costs (collectively, the “Indemnified
Liabilities”), incurred by the Bank Parties or any of them as a result of, or
arising out of, or relating to (a) any tender offer, merger, purchase of capital
securities, purchase of assets or other similar transaction financed or proposed
to be financed in whole or in part, directly or indirectly, with the proceeds of
any of the Loans, (b) the use, handling, release, emission, discharge,
transportation, storage, treatment or disposal of any hazardous substance at any
property owned or leased by the Borrower Parties, (c) any violation of any
environmental laws with respect to conditions at any property owned or leased by
any loan party or the operations conducted thereon, (d) the investigation,
cleanup or remediation of offsite locations at which any loan party or their
respective predecessors are alleged to have directly or indirectly disposed of
hazardous substances, (e) the preparation, negotiation, execution, delivery,
performance or enforcement of this Agreement or any other Loan Document by the
Borrower Parties, (f) the use or misuse of proceeds of the Loans, (g) the
fraudulent actions or misrepresentations of any Borrower Party or its affiliates
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, or any breach by any Borrower Party of its obligations under
this Agreement or any other Loan Document, or (h) any claim, litigation,
investigation or proceeding relating to any of the foregoing or relating to any
transaction contemplated hereby, whether or not any Bank Party is a party
thereto, except for any such Indemnified Liabilities arising on account of the
applicable Bank Party’s fraud, gross negligence, bad faith or willful misconduct
as determined by a final judgment (for which the appeal period has expired) by a
court of competent jurisdiction. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Borrower Party hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law. All
obligations provided for in this Section 23 shall survive repayment of the
Loans, cancellation of each Note and termination of this Agreement.

 

 35 

 

  

24.         Customer Identification - USA Patriot Act Notice. The Bank hereby
notifies the Borrower Parties that, pursuant to the requirements of the USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the
“Act”), it is required to obtain, verify and record information that identifies
each Borrower Party, which information includes the name and address of each
Borrower Party and other information that will allow the Bank to identify each
Borrower Party in accordance with the Act.

 

25.         [Reserved].

 

26.         Management Fee and Reimbursement Fee Subordination. The Borrower
hereby acknowledges and agrees (for itself, its affiliates and its successors
and permitted assigns) that: the payment of the (i) management fees by the
Borrower Parties to the Investment Adviser or an affiliate thereof under the
Investment Advisory Agreement, and (ii) reimbursement fee by the Borrower
Parties to the Administrator or an affiliate thereof under the Administration
Agreement, shall be prohibited without the prior written consent of Bank upon
the occurrence and during the continuance of any Event of Default set forth in
clause (c), (d), (e) or (f) of the definition thereof. The foregoing
restrictions and agreements on the payment of such management fees and
reimbursement fees by the Borrower Parties are enforceable in all respects by
the Bank.

 

27.         Assignment. The Bank may, at any time, assign to one or more Persons
all or any portion of the Bank’s Loans and rights in this Agreement and the
other Loan Documents, which assignment shall, so long as no Event of Default
exists, be subject to the prior written consent of the Borrower (which consent
shall not be unreasonably withheld or delayed and shall not be required for an
assignment by Bank to an affiliate of Bank). In addition, the Bank may at any
time sell one or more participations in the Loans. Any agreement pursuant to
which the Bank may grant such a participating interest shall provide that the
Bank shall retain the sole right and responsibility to enforce the Obligations
including the right to approve any amendment, modification or waiver of any
provision of this Agreement. The Borrower Parties may not sell or assign this
Agreement (including any of the Obligations), or any other agreement with the
Bank or any portion thereof, either voluntarily or by operation of law, without
the prior written consent of the Bank. This Agreement shall be binding upon the
Bank, the Borrower Parties and their respective successors and permitted
assigns. All references herein to the Borrower Parties shall be deemed to
include any successors, whether immediate or remote. In the event that the Bank
assigns all or any portion of the Bank’s Loans and rights arising hereunder as
provided for herein, the Borrower Parties shall be entitled to continue to deal
solely and directly with the Bank until the Borrower Parties shall have received
a copy of an assignment agreement fully executed, delivered and completed by the
applicable parties thereto. The Bank, acting solely for this purposes as a
non-fiduciary agent of the Borrower Parties, shall maintain at one of its
offices in the United States a copy of each assignment delivered to it and a
register for the recordation in book entry form of the names and addresses of
all persons holding a beneficial interest in the Loans and principal amounts
(and stated interest) of the Loans owing to each such Person pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower Parties and the Bank
and their respective successors and assigns shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a beneficial owner
of the right to receive amounts hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower Parties at any
reasonable time and from time to time upon reasonable prior notice. The Register
is intended to cause the extensions of credit to the Borrower Parties under this
Agreement to be at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and
shall be interpreted and applied in a manner consistent with such intent. Any
attempted assignment not made in accordance with this Section 27 shall be
treated as the sale of a participation. The Bank shall maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that the Bank shall not have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any commitments,
loans, or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. Notwithstanding anything to the contrary
contained herein or otherwise, the Bank may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of the Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release the Bank from any of its
obligations hereunder or substitute any such pledgee or assignee for the Bank as
a party hereto.

 

 36 

 

  

28.         Miscellaneous. This Agreement constitutes the entire understanding
of the parties with respect to the subject matter hereof and any prior
agreements, whether written or oral, with respect thereto are superseded hereby.
No amendment or waiver of any provision of this Agreement, any Note or any other
Loan Document, nor consent to any departure by a Borrower Party therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Bank and the Borrower. If any part of this Agreement is unenforceable, that will
not make any other part unenforceable. If any provision of this Agreement shall
conflict with or be inconsistent with any provisions of any of the other Loan
Documents, then the terms, conditions and provisions of this Agreement shall
prevail.

 

29.         Tax Forms. The Bank and each of its successors and assigns shall
deliver to the Borrower Parties on or prior to the date on which the Bank or
each such successor or assign acquires an interest a Loan and at such times as
are reasonably requested by the Borrower Parties, such properly completed (in a
manner reasonably satisfactory to the Borrower Parties) and executed Tax
documentation prescribed by law, or reasonably requested by the Borrower
Parties, to establish such recipient’s status for withholding Tax purposes or
allow the Borrower Parties to make payments hereunder without withholding for
any Taxes (or otherwise at a reduced rate of withholding), including without
limitation Forms W-9, W-8BEN-E, W-8BEN, W-8IMY, or W-8EXP (and any successor
forms), as applicable. Each such Person shall, whenever a lapse in time or
change in circumstances renders such documentation expired, obsolete or
inaccurate in any material respect, deliver promptly to the Borrower Parties
updated or other appropriate documentation or promptly notify the Borrower
Parties of its inability to do so.

 

 37 

 

 

30.         Covenants of Qualified Borrowers. The covenants and agreements of
Qualified Borrowers hereunder shall be binding and effective with respect to a
Qualified Borrower upon and after the execution and delivery of a Note by such
Qualified Borrower until such Qualified Borrower’s Note is paid in full in cash,
at which time such Qualified Borrower’s Obligations and liabilities under the
Loan Documents and the Borrower’s guarantee thereof shall automatically
terminate, and such Qualified Borrower shall no longer be considered a “Borrower
Party” or a “Qualified Borrower” under the Loan Documents.

 

31.         Borrower Jointly and Severally Liable. Notwithstanding anything to
the contrary herein, the Loans, and the other Obligations constitute the joint
and several obligations of the Borrower Parties, and the Bank at its option may
enforce the entire amount of the Loans made available to any Borrower Party and
the other Obligations owing by such Borrower Party against such Borrower Party
or the Borrower. The Bank may exercise remedies against the Borrower and its
property separately, whether or not the Bank exercises remedies against any
other Borrower Party or its property. The Bank may enforce any Borrower Party’s
obligations without enforcing any other Borrower Party’s obligations or the
Borrower’s obligations under this Section 31. Any failure or inability of the
Bank to enforce any Borrower Party’s obligations shall not in any way limit the
Bank’s right to enforce the respective obligations of any other Borrower Party
or the Borrower’s obligations under this Section 31. If the Bank forecloses or
exercises similar remedies under any one or more Collateral Documents with
respect to any given Borrower Party, then such foreclosure or similar remedy
shall be deemed to reduce the balance of such Borrower Party’s Loans only to the
extent of the cash proceeds actually realized by the Bank from such foreclosure
or similar remedy or, if applicable, the Bank’s credit bid at such sale,
regardless of the effect of such foreclosure or similar remedy on the Loans
secured by such Collateral Documents under the applicable state law. For the
avoidance of doubt, (a) the Borrower shall be jointly and severally liable for
all Obligations for each other Borrower Party; and (b) each Qualified Borrower
shall be severally liable for its Loans and its other Obligations and not the
Loans or other Obligations of any other Borrower Party or the Borrower.

 

* * * * *

 

 38 

 

 

The Borrower agrees to the terms set forth above. This Agreement is dated as of
the date first written above.

 

BORROWER:

 

  RUNWAY GROWTH CREDIT FUND INC., a
Maryland corporation         By: /s/ Thomas B. Raterman   Name: Thomas B.
Raterman   Title: Chief Financial Officer, Treasurer and Secretary

 

Revolving Loan Agreement

 

 

 

  

BANK:

 

  CIBC BANK USA         By: /s/ Rob Dmowski   Name: Rob Dmowski  

Title: Associate Managing Director 

 

Revolving Loan Agreement

 

 40 

 

  

SCHEDULE 1.1

 

INVESTORS

 

See Attached.

 

 

 

  

EXHIBIT A

 

REVOLVING NOTE

 

$17,500,000 June 22, 2018

 

For value received, the undersigned, RUNWAY GROWTH CREDIT FUND INC., a Maryland
corporation (the “Borrower”), hereby promises to pay to the order of CIBC BANK
USA (the “Bank”) at its offices at 120 South LaSalle Street, Chicago, Illinois
60603, the principal sum of SEVENTEEN MILLION AND FIVE HUNDRED THOUSAND DOLLARS
($17,500,000.00) or, if less, the amount outstanding under the Revolving Loan
Agreement (as defined below) together with the interest thereon payable at the
times and at the rates and in the manner set forth in the Revolving Loan
Agreement.

 

This Note evidences borrowings by the undersigned under that certain Revolving
Loan Agreement dated as of June 22, 2018 (as further amended, restated, modified
or supplemented from time to time, the “Revolving Loan Agreement”), among the
Borrower, any other entity which becomes a party thereto pursuant to Section 22
thereof as a Borrower Party, and the Bank; and this Note and the holder hereof
are entitled to all the benefits provided for under the Revolving Loan
Agreement, to which reference is hereby made for a statement thereof. The
undersigned hereby waives presentment and notice of dishonor. The undersigned
agrees to pay to the holder hereof all court costs and other reasonable
expenses, legal or otherwise, incurred or paid by such holder in connection with
the collection of this Note.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the Borrower has executed this Revolving Note as of the day
and year first above written.

 

BORROWER:

 

  RUNWAY GROWTH CREDIT FUND INC.

 

  By:     Name:     Title:  

  

Note

 

 

 

 

EXHIBIT A-1

 

REVOLVING NOTE

 

$17,500,000 June 22, 2018

 

For value received, the undersigned, [QUALIFIED BORROWER, a [jurisdiction of
formation] [type of entity]] (the “Borrower”), hereby promises to pay to the
order of CIBC BANK USA (the “Bank”) at its offices at 120 South LaSalle Street,
Chicago, Illinois 60603, the principal sum of SEVENTEEN MILLION AND FIVE HUNDRED
THOUSAND DOLLARS ($17,500,000.00) or, if less, the amount outstanding under the
Revolving Loan Agreement (as defined below) together with the interest thereon
payable at the times and at the rates and in the manner set forth in the
Revolving Loan Agreement.

 

This Note evidences borrowings by the undersigned under that certain Revolving
Loan Agreement dated as of June 22, 2018 (as further amended, restated, modified
or supplemented from time to time, the “Revolving Loan Agreement”), among Runway
Growth Credit Fund Inc., a Maryland corporation, any other entity which becomes
a party thereto pursuant to Section 22 thereof as a Borrower Party, and the
Bank; and this Note and the holder hereof are entitled to all the benefits
provided for under the Revolving Loan Agreement, to which reference is hereby
made for a statement thereof. The undersigned hereby waives presentment and
notice of dishonor. The undersigned agrees to pay to the holder hereof all court
costs and other reasonable expenses, legal or otherwise, incurred or paid by
such holder in connection with the collection of this Note.

 

By its execution hereof, the Borrower hereby agrees to be bound by the terms and
conditions of the Revolving Loan Agreement as a Borrower Party as if it were a
signature party thereto.

 

The Borrower’s address for notices pursuant to the Revolving Loan Agreement is:

 

[QUALIFIED BORROWER NOTICE ADDRESS]

 

[SIGNATURE PAGE FOLLOWS]

 

Qualified Borrower Note

 

 

 

 

IN WITNESS WHEREOF, the Borrower has executed this Revolving Note as of the day
and year first above written.

 

BORROWER:

 

  [NAME OF QUALIFIED BORROWER]

 

  By:     Name:     Title:  

 

Qualified Borrower Note

 

 

 

  

EXHIBIT B

 

BORROWING BASE CERTIFICATE

 

To:   CIBC Bank USA

 

Date: June 22, 2018

 

Please refer to the Revolving Loan Agreement dated as of June 22, 2018 (as
further amended, restated or supplemented from time to time, the “Loan
Agreement”) among Runway Growth Credit Fund Inc., a Maryland corporation (the
“Borrower”), any other entity which becomes a party thereto pursuant to Section
22 thereof as a Borrower Party, and CIBC Bank USA (the “Bank”). This certificate
(the “Certificate”), together with Schedule I attached hereto, is delivered to
you pursuant to the terms of the Loan Agreement. Capitalized terms used but not
otherwise defined herein shall have the same meanings herein as in the Loan
Agreement.

 

The Borrower represents and warrants to the Bank that at the close of business
on the date of this Certificate, (i) the Borrowing Base Amount of the Borrower
is $[______], as set forth in Schedule I attached hereto, and (ii) the Capital
Commitment and uncalled Capital Commitment of the Investors is set forth on
Schedule II attached hereto.

 

The Borrower further certifies, represents and warrants to the Bank as follows:

 

a.           The calculation of the Borrowing Base Amount set forth in Schedule
I attached hereto excludes the unfunded Capital Commitment (or such portion as
set forth below) of the Investors who or that (i) are subject to a voluntary or
involuntary insolvency action or similar proceeding, (ii) have failed at any
time to fund a required Capital Contribution of the Borrower pursuant to any
Capital Call Notice beyond any cure period set forth in the Subscription
Agreements, (iii) are in violation of the Operative Documents or their
Subscription Agreement, (iv) have commenced any litigation, arbitration or other
case or proceeding against any Borrower Party, (v) have withdrawn or attempted
to withdraw as an Investor or have transferred, assigned or subjected to a Lien
all or any portion of their Subscribed Interests in the Borrower, (vi) object in
writing to the grant of a security interest in the Pledged Collateral or the
rights and remedies provided to the Bank in respect of the Pledged Collateral,
(vii) have informed any Borrower Party that they will not fund any or all of
their unfunded Capital Commitment for any reason (whether as a result of set-off
rights or otherwise) other than excuse rights set forth in the Subscription
Agreements or the Side Letters as of the Closing Date, (viii) are “Defaulting
Investors” (as defined in the Subscription Agreements) or are in default of
their obligations under the Operative Documents or their Subscription Agreement,
(ix) will not or may not be required to fund to the Borrower, or otherwise will
or may be excused from funding to the Borrower for any reason, their pro rata
Capital Contribution in respect of the underlying purpose for which the
applicable Borrowing Base Certificate is being delivered and the related Loan
will be made (whether pursuant to the Operative Documents, the Subscription
Agreement, any Side Letter or otherwise, provided that such Investor shall be
excluded only with respect to any Loan used to directly fund an Investment that
is the subject of such excuse right), (x) are or have become Sanctioned Persons,
or such Investor’s funds to be used in connection with funding Capital
Contributions are derived from illegal activities, (xi) to the best knowledge of
the Borrower Parties, are subject to any final judgment(s) for the payment of
money which in the aggregate exceeds twenty percent (20%) of the net worth of
any such Investor and such judgment or judgments shall not be satisfied, bonded,
stayed or discharged within thirty (30) days, or (xii) with respect to any Rated
Institutional Investors, such Investors have ceased to be investment-grade (BBB-
or better) institutional/corporate investors (provided that upon such
occurrence, such Investors shall automatically be designated as Non-Rated
Institutional Investors upon payment by the Borrower Parties to the Bank of the
excess, if any, of the amount by which the Obligations will exceed the Maximum
Credit after giving effect to such designation).

 

 

 

 

b.           The Commitment Period has not terminated.

 

c.           No Event of Default has occurred under the Loan Agreement and is
continuing.

 

d.           Each Loan made by the Bank under the Loan Agreement has been or
will be used to fund an investment by, or pay operating expenses of, or
otherwise be utilized by the Borrower Parties in accordance with, and in each
case, only to the extent such Loan is or will be permitted indebtedness under,
the Operative Documents, all Subscription Agreements and all Side Letters.

 

f.            The representations and warranties of the Borrower Parties
contained in the Loan Agreement or in any other Loan Document are true and
correct as of the date of this Certificate.

 

g.           No Material Adverse Effect has occurred and is continuing.

 

h.           No Investor has commenced of any litigation, arbitration or other
case or proceeding against the Borrower.

 

i.            With respect to each Loan requested by the Borrower Parties under
the Loan Agreement, each Borrower Party has complied with the requirements
contained in the Operative Documents, each Subscription Agreement, each Side
Letter and each Loan Document.

 

j.            The Operative Documents, Subscription Agreements, and Side Letters
have not been amended or otherwise modified since the Closing Date except in
accordance with the requirements set forth in the Loan Agreement. No Borrower
Party has organizational documents (other than those of which have been provided
to the Bank) and there are no agreements or documents in place between any
Borrower Party and any affiliate thereof that would contravene the Loan
Documents or otherwise be materially adverse to the Bank’s rights, remedies or
interests under the Loan Documents.

 

k.          No Borrower Party has received written notice that any Investor
would fail to fund a Capital Contribution to the Borrower pursuant to a Capital
Call Notice. In addition, no Borrower Party knows of any reason why any Investor
would be excused from participation in respect of any Capital Contribution to
the Borrower.

 

[signature page follows]

 

 2 

 

 

 

The Borrower has caused this Borrowing Base Certificate to be executed and
delivered by a duly authorized representative as of the date first written
above.

 

  BORROWER:       RUNWAY GROWTH CREDIT FUND INC.

 

  By:     Name:     Title:  

 

 3 

 

  

SCHEDULE I



Dated as of [___________, _____]

 

   Aggregate Capital
Commitments   Aggregate Amount of
Called Capital
Commitments   Balance of Uncalled
Capital Commitments                Rated Institutional Investors  $-   $-   $- 
                 Less: Excluded from Borrowing Base            $-              
    Amount Eligible            $-                   Advance Rate             85%
                 Borrowing Base Amount            $-                   Non-Rated
Institutional Investors  $-   $-   $-                   Less: Excluded from
Borrowing Base            $-                   Amount Eligible            $-    
              Advance Rate             75%                  Borrowing Base
Amount            $-                   Other Investors  $-   $-   $-         
         Less: Excluded from Borrowing Base            $-                  
Amount Eligible            $-                   Advance Rate (1)           
 [35%][50%]                  Borrowing Base Amount            $-              
    Total Borrowing Base Amount            $-                   Less: Amount of
outstanding “Loans” (as defined in the Demand Loan Agreement)            $-    
              Final Borrowing Base Amount (2)            $-                  
Lesser of Maximum Credit ($17,500,000) or Borrowing Base Amount            $- 
                 Less: the aggregate amount of outstanding Loans issued to the
Borrower                                 Less: the aggregate amount of
outstanding Loans issued to Qualified Borrowers            $-                  
Amount of Maximum Credit Available            $- 

 

(1) The percentage shall increase from 35% to 50% with respect to any Other
Investor who or that has funded at least fifty percent of his, her or its
aggregate Capital Commitment.

(2) “Final Borrowing Base Amount” means the Borrowing Base Amount of the
Borrower minus the amount of outstanding “Loans” (as defined in the Demand Loan
Agreement).

 

 4 

 

  

SCHEDULE II

 



[To be attached by Borrower]

 

 5 

 



 

EXHIBIT C

 

CLOSING CERTIFICATE

 

June 22, 2018

 

This Closing Certificate is made pursuant to that certain Revolving Loan
Agreement, dated as of the date hereof (the “Loan Agreement”), by and among
RUNWAY GROWTH CREDIT FUND INC., a Maryland corporation (the “Borrower”), any
other entity which becomes a party thereto pursuant to Section 22 thereof as a
Borrower Party, and CIBC BANK USA (the “Bank”). All capitalized terms used in
this Closing Certificate and not otherwise defined shall have the same meanings
as in the Loan Agreement.

 

The undersigned hereby certifies to the Bank as follows:

 

That [she][he] has made or has caused to be made such investigations as are
necessary in order to permit [her][him] to verify the accuracy of the
information set forth in this Closing Certificate, and this Closing Certificate
does not misstate any material fact and does not omit to state any fact
necessary to make this Closing Certificate not misleading.

 

No Event of Default has occurred or will result from the closing of the Loan
Agreement.

 

The representations and warranties of the Borrower contained in the Loan
Agreement or in any other Loan Document are true and correct.

 

No Material Adverse Effect has occurred or will result from the closing of the
Loan Agreement.

 

[The underlying assets of the Borrower do not constitute Plan Assets.]1

 

[SIGNATURE PAGE FOLLOWS]

 

 



1 Subject to ERISA review.

 

 

 



 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Closing
Certificate as of the date first set forth above.

 

BORROWER:

 

  RUNWAY GROWTH CREDIT FUND INC.

 

  By:     Name:     Title:  

 

 2 

 

  

EXHIBIT D

 

BORROWER GUARANTY

 

Dated as of [DATE]

 

THIS BORROWER GUARANTY (this “Borrower Guaranty”) is made as of [DATE] by RUNWAY
GROWTH CREDIT FUND INC., a Maryland corporation (the “Borrower”), in favor of
CIBC BANK USA (the “Bank”).

 

Reference is made to that certain Revolving Loan Agreement dated as of June 22,
2018, among the Borrower, any other entity which becomes a party thereto
pursuant to Section 22 thereof as a Borrower Party, and the Bank (as the same
may be modified, amended, or restated from time to time, the “Revolving Loan
Agreement”). Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Revolving Loan Agreement.

 

1.The Borrower represents and warrants that it has received or will receive
direct or indirect benefit from the making of this Borrower Guaranty and the
creation of the Guaranteed Debt (as defined below), that the Borrower is
familiar with the financial condition of the Qualified Borrower (as defined
below) and the value of any collateral security for the Guaranteed Debt and that
the Bank has made no representations to the Borrower in order to induce the
Borrower to execute this Borrower Guaranty.

 

2.In connection with the Revolving Loan Agreement, the Borrower hereby
irrevocably, unconditionally and absolutely guarantees, in favor of the Bank,
the prompt payment when due of all interest, principal, fees, expenses and other
amounts now or hereafter represented by, or arising in connection with: (a)
[that][those] certain Note[s], payable to the order of the Bank, and as more
particularly described on Schedule I, including, all liabilities and
indebtedness represented or evidenced by any promissory note given in renewal,
extension, modification or substitution of or for such Note ([each, a][the]
“Qualified Borrower Note”); and (b) all obligations of the Qualified Borrower[s]
listed on Schedule I ([each, a][the] “Qualified Borrower”) arising under the
Revolving Loan Agreement (collectively, the “Guaranteed Debt”) in accordance
with the terms of this Borrower Guaranty. This is an unconditional guaranty of
payment, and not a guaranty of collection, and the Bank may enforce the
Borrower’s obligations hereunder pursuant to the Revolving Loan Agreement
without first suing, or enforcing its rights or remedies against the Qualified
Borrower or any other obligor, or enforcing or collecting any present or future
collateral security for the Guaranteed Debt.

 

3.The Borrower hereby waives notice of: (a) acceptance of this Borrower
Guaranty; (b) the extension of credit by the Bank to the Qualified Borrower; (c)
the occurrence of any breach or default by the Qualified Borrower in respect of
the Guaranteed Debt; (d) the sale or foreclosure on any collateral for the
Guaranteed Debt other than any notice that is expressly required by applicable
law; (e) the transfer of the Guaranteed Debt to any third party to the extent
permitted under the Revolving Loan Agreement and to the extent that such notice
is not required under the Revolving Loan Agreement; and (f) all other notices,
in each case except as otherwise required under the Loan Documents.

 

 1 

 

  

4.The Borrower hereby agrees and acknowledges that its obligations hereunder
shall not be released or discharged by the following: (a) the renewal,
extension, modification or alteration of the Qualified Borrower Note, the
Guaranteed Debt or any related document or instrument; (b) any forbearance or
compromise granted to [the][any] Qualified Borrower by the Bank; (c) the
insolvency, bankruptcy, liquidation or dissolution of [the][any] Qualified
Borrower; (d) the invalidity, illegality or unenforceability of all or any part
of the Guaranteed Debt; (e) the full or partial release of [the][any] Qualified
Borrower or any other obligor; (f) the release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral for the Guaranteed Debt; (g) the failure of the Bank properly to
obtain, perfect or preserve any security interest or lien in any such
collateral; (h) the failure of the Bank to exercise diligence, commercial
reasonableness or reasonable care in the preservation, enforcement or sale of
any such collateral; provided, that, such acknowledgement shall not be a waiver
of the Bank’s obligations to sell collateral in a commercially reasonable manner
to the extent required under the Loan Documents or applicable laws; and (i) any
other act or omission of the Bank or [the][any] Qualified Borrower which would
otherwise constitute or create a legal or equitable defense in favor of the
Borrower.

 

5.Notwithstanding anything to the contrary in this Borrower Guaranty, until the
Guaranteed Debt has been paid in full in cash, the Borrower hereby irrevocably
waives all rights it may have at law or in equity (including any law subrogating
the Borrower to the rights of the Bank) to seek contribution, indemnification or
any other form of reimbursement from [the][any] Qualified Borrower, any other
guarantor or any other person now or hereafter primarily or secondarily liable
for any obligations of [the][any] Qualified Borrower to the Bank, for any
disbursement made by the Borrower under or in connection with this Borrower
Guaranty or otherwise.

 

6.If [the][any] Qualified Borrower is or shall hereafter be liable to the Bank
for any obligation, indebtedness or liability other than the Guaranteed Debt,
and the Bank should collect or receive any payments, funds or distributions
which are not specifically required, by law or agreement, to be applied to the
Guaranteed Debt, then the Bank may, in its sole discretion, apply such payments,
funds or distributions to indebtedness of [the][such] Qualified Borrower other
than the Guaranteed Debt; provided that any payment or distribution made by the
Borrower pursuant to this Borrower Guaranty shall be applied to the Guaranteed
Debt.

 

7.This Borrower Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Debt is
rescinded or must otherwise be returned by the Bank, upon the insolvency,
bankruptcy, reorganization or dissolution of [the][any] Qualified Borrower or
otherwise, all as though such payment had not been made.

 

8.This Borrower Guaranty has been executed and delivered pursuant to the
Revolving Loan Agreement and is one of the “Borrower Guaranties” referred to
therein.

 

 2 

 



 

9.This Borrower Guaranty may be amended only by a written instrument executed by
the Borrower and the Bank. Schedule I to this Borrower Guaranty may be amended
by the Borrower from time to time to identify additional Qualified Borrowers and
Qualified Borrower Notes, the obligations of which will become subject to this
Borrower Guaranty and upon such amendment all references herein to Schedule I
shall be deemed to mean Schedule I as amended thereby. Such amendment shall be
in the form of Schedule II annexed hereto.

 

10.The laws of the State of New York applicable to agreements made and to be
performed entirely within such state shall govern the validity, construction,
enforcement and interpretation of this Borrower Guaranty.

 

11.Any suit, action or proceeding against the Borrower with respect to this
Borrower Guaranty or any judgment entered by any court in respect hereof, may be
brought in the courts of the State of Illinois, or in the United States Courts
located in the Northern District of Illinois, as the Bank in its sole discretion
may elect and the Borrower hereby submits to the non-exclusive jurisdiction of
such courts for the purpose of any such suit, action or proceeding. The Borrower
hereby irrevocably consents to the service of process in any suit, action or
proceeding in said court by the mailing thereof by the Bank by registered or
certified mail, postage prepaid, to the Borrower’s address listed in the
Revolving Loan Agreement. The Borrower hereby irrevocably waives any objections
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Borrower Guaranty brought in the
courts located in the State of Illinois, and hereby further irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. THE BORROWER, AND BY ITS ACCEPTANCE
HEREOF THE BANK, EACH HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN CONNECTION WITH THIS BORROWER GUARANTY, WHICH WAIVER IS
INFORMED AND VOLUNTARY.

 

12.On the full, final and complete satisfaction of the Guaranteed Debt, this
Borrower Guaranty shall be of no further force or effect. Thereafter, upon
request, the Bank shall promptly provide the Borrower, at the Borrower’s sole
expense, a written release of its obligations hereunder.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 3 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Borrower Guaranty to be duly
executed as of the day and year first above written.

 

  BORROWER:       RUNWAY GROWTH CREDIT FUND INC.

 

  By:     Name:     Title:  

 

Borrower Guaranty

 

 

 



 

  BANK:       CIBC BANK USA

 

  By:     Name:     Title:  

 

Borrower Guaranty

 

 

 

 

SCHEDULE I TO BORROWER GUARANTY

 

QUALIFIED BORROWER   PAYEE   DATE OF NOTE [NAME]   [NAME]   [DATE]

 

 Sch. I-1 

 

 

SCHEDULE II TO BORROWER GUARANTY

FORM OF AMENDMENT FOR QUALIFIED BORROWER ADDITION

 

Dated as of [DATE]

 

Reference is made to that certain Borrower Guaranty (the “Borrower Guaranty”),
dated as of [DATE], by RUNWAY GROWTH CREDIT FUND INC., a Maryland corporation
(the “Borrower”), in favor of CIBC BANK USA (the “Bank”).

 

Reference is made to that certain Revolving Loan Agreement dated as June 22,
2018, among the Borrower, any other entity which becomes a party thereto
pursuant to Section 22 thereof as a Borrower Party, and the Bank (as the same
may be modified, amended, or restated from time to time, the “Revolving Loan
Agreement”). Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Revolving Loan Agreement.

 

The Borrower has designated the following entity as a Qualified Borrower and the
Note described below is a Qualified Borrower Note:

 

QUALIFIED BORROWER   PAYEE   DATE OF NOTE [NAME]   [NAME]   [DATE]

 

Upon execution of this Amendment for Qualified Borrower Addition (this
“Amendment”), the Borrower Guaranty shall be, and be deemed to be, modified and
amended in accordance herewith and the obligations, duties and liabilities the
Borrower shall hereafter be determined, exercised and enforced in accordance
with the Borrower Guaranty as so amended and modified by this Amendment, and all
the terms and conditions of this Amendment shall be and be deemed to be part of
the terms and conditions of the Borrower Guaranty for any and all purposes.
Except as modified and expressly amended by this Amendment, the Borrower
Guaranty is in all respects ratified and confirmed, and all the terms and
provisions thereof shall be and remain in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

  

IN WITNESS WHEREOF, the Borrower has caused this Amendment to be duly executed
as of the day and year first above written.

 

  BORROWER:       RUNWAY GROWTH CREDIT FUND INC.

 

  By:     Name:     Title:  

 

 Sch. II-2 

 

 

  BANK:       CIBC BANK USA

 

  By:     Name:     Title:  

 

 Sch. II-3 

